--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT


OF


UNITY BUSINESS NETWORKS, L.L.C.,
an Arizona limited liability company



DATED: July 25, 2007
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
Page
Section I Formation; Name and Office; Purpose; Partnership Treatment
2
1.1
Formation
2
1.2
Name and Registered Office
2
1.3
Purpose
2
1.4
Treatment as a Partnership
2
1.5
Qualification in Other Jurisdictions
2
   
Section II Definitions
3
   
Section III Capital Contributions; Shares
10
3.1
Capital Accounts
10
3.2
Capital Contributions
11
3.3
Withdrawal or Return of Capital Contributions
12
3.4
Form of Return of Capital
13
3.5
Salary or Interest
13
   
Section IV Series A Preferred Shares
13
4.1
Series A Preferred Shares
13
4.2
Voting Rights
13
4.3
Conversion
14
4.4
Distributions
17
4.5
Subsequent Offerings
17
4.6
Registration Rights
17
4.7
Information Rights
17
4.8
Option
17
4.9
Termination of the Series A Preferred Rights
18
   
Section V Allocations and Distributions
18
5.1
Allocations
18
5.2.
Section 704(c) Allocations
19
5.3
Regulatory Allocations
20
5.4
Non-Liquidating Distributions
21
5.5
Distributions From a Liquidation Event
21
5.6
General
22
   
Section VI Management
23
6.1.
Board of Managers
23
6.2.
Number, Tenure, and Qualifications
23
6.3.
Certain Powers of the Board
24
6.4.
Actions Requiring Special Approvals
25
6.5.
Meetings of the Board
27
6.6
Quorum and Acts of the Board
27
6.7
Electronic Communications
27

 
 
-i-

--------------------------------------------------------------------------------

 
 
6.8
Managers Have No Exclusive Duty to Company
27
6.9.
Resignation
27
6.10.
Removal
28
6.11.
Vacancies
28
6.12.
Compensation and Expenses
28
6.13.
Books and Records
28
6.14.
Access to Books and Records
29
6.15.
Returns and Other Elections
29
6.16.
Fiscal Year
29
6.17.
Reports
29
6.18.
Tax Matters Partner
29
6.20
Management Fee
29
6.21
Chairman of the Board.
30
   
Section VII Members
30
7.1.
Meetings
30
7.2.
Place of Meetings
30
7.3.
Notice of Meetings
30
7.4.
Meeting of All Members
30
7.5.
Record Date
30
7.6.
Quorum
30
7.7.
Voting Rights of Members
31
7.8.
Manner of Acting
31
7.9.
Proxies
31
7.10.
Action by Members without a Meeting
31
7.11.
Telephonic Communication
31
7.12.
Waiver of Notice
31
7.13
Names and Addresses of Members
32
7.14
Voting Agreement
32
   
Section VIII Transfers and Withdrawals
33
8.1.
Transfers
33
8.2.
Withdrawal
33
8.3.
Right of First Refusal
33
8.4
Option on Death or Bankruptcy
34
8.5
Conditions of Transfer
35
8.6
No Transfer of Membership Rights
35
8.7
Substitute and Additional Members
35
8.8
Distributions on Withdrawal
36
   
Section IX Dissolution and Termination
36
9.1
Dissolution
36
9.2
Distributions and Other Matters
36
9.3
Deficit Capital Accounts
37
9.4
Rights of Interest Holders—Distributions of Property
37
9.5
Articles of Termination
37

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section X Other Interests of an Interest Holder or a Manager
37
10.1
Other Interests Permitted
37
10.2
Non-Competition/Non-Disclosure/Non-Solicitation Provisions
38
   
Section XI Indemnity
41
11.1
Indemnity Rights
41
11.2
Notice and Defense
41
11.3
Expenses
42
11.4
Other Sources
42
11.5
Survival
42
   
Section XII Miscellaneous
42
12.1
Notices
42
12.2
Bank Accounts
42
12.3
Partial Invalidity
42
12.4
Governing Law; Parties in Interest
43
12.5
Amendment
43
12.6
Execution in Counterparts
43
12.7
Titles and Captions
43
12.8
Pronouns and Plurals
43
12.9
Waiver of Action for Partition
43
12.10
Entire Agreement
43
12.11
Estoppel Certificate
43
   
Section XIII Arbitration
43
   
Section XIV Agreement of Spouses of Members
44



EXHIBITS:


Exhibit A
—
 
Members, Capital Contribution, Percentage Interests and Shares
Exhibit B
—
 
Purchase Price Determination Pursuant to Section 7.4
Exhibit C
—
 
MT Note
Exhibit D
—
 
Percentage Interests and Common Share Ownership after MT Loan Paid in Full

 
 
-iii-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF
UNITY BUSINESS NETWORKS, L.L.C.
an Arizona limited liability company



THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) is made
and entered into effective as of the __ day of July, 2007, by and among (a) each
of the persons and/or entities listed on Exhibit A and executing this Agreement
or a counterpart thereof as Members, and (b) each of the persons executing this
Agreement or a counterpart thereof as Managers, of UNITY BUSINESS NETWORKS,
L.L.C., an Arizona limited liability company (the “Company”).
 
WHEREAS, the Company was formed on October 1, 2003, and the Company and its
initial Members entered into that certain Operating Agreement of the Company,
dated October 1, 2003, which original operating agreement was subsequently
amended and restated pursuant to the Amended and Restated Operating Agreement of
the Company dated as of February 28, 2007 (collectively, the “Original
Agreement”);
 
WHEREAS, the Company and Zoom Technologies, Inc., a Delaware corporation (the
“Purchaser”) have entered into that certain Series A Preferred Share Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Purchaser will purchase and the Company will issue and sell to
Purchaser Series A Preferred Shares;
 
WHEREAS the Company, the Purchaser, and the holders of the Company’s common
shares have entered into that certain Investor’s Rights Agreement, dated as of
the date hereof (the “Investor’s Rights Agreement”), which agreement sets forth
the various rights of the Series A Preferred Shares, including registration
rights, information rights and rights to participate in future share issuances;
 
WHEREAS, the Company and the Purchaser have entered into that certain Option
Agreement, dated as of the date hereof (the “Option Agreement”), pursuant to
which the Purchaser is granted an option to purchase the remaining ownership
interests in the Company upon the terms and conditions set forth in the Option
Agreement; and
 
WHEREAS, in connection with the Purchase Agreement, the Members and the Company
desire to amend and restate in its entirety the Original Agreement to reflect
certain changes in the capital structure and management of the Company and to
create the Series A Preferred Shares and prescribe the rights and preferences of
the Series A Preferred Shares.
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein, the Members and Managers hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section I
 
Formation; Name and Office; Purpose; Partnership Treatment
 
1.1 Formation. Pursuant to the Arizona Limited Liability Company Act, A.R.S.
Sections 29-601 through 29-857 (the “Act”), the parties have formed an Arizona
limited liability company effective upon the filing of the Articles of
Organization of this Company (the “Articles”) with the Arizona Corporation
Commission. The parties have executed this Agreement to serve as the “Operating
Agreement” of the Company, as that term is defined in A.R.S. Section 29-601(12),
and subject to any applicable restrictions set forth in the Act, the business
and affairs of the Company and the relationships of the parties to one another
shall be operated in accordance with and governed by the terms and conditions
set forth in this Agreement. The parties agree to execute all amendments of the
Articles, and do all filing, publication, and other acts as may be appropriate
from time to time hereafter to comply with the requirements of the Act.
 
1.2 Name and Registered Office. The Company shall be conducted under the name of
UNITY BUSINESS NETWORKS, L.L.C., and the registered office of the Company, as
registered with the Arizona Secretary of State, shall be at 1313 North 25th
Ave., Phoenix, AZ 85009, or such other place as the Board may from time to time
determine.
 
1.3 Purpose. The purpose and business of the Company shall be to transact the
business of internet voice-mail and phone services to small business through
voice over IP, and any other related activities. The Company shall have the
power to do any and all acts and things necessary, appropriate, or incidental to
the furtherance of such purpose. The Company may engage in other business or
acquire other assets only on the vote of a Majority in Interest of the Members.
 
1.4 Treatment as a Partnership. It is the intent of the Members that the Company
shall always be operated in a manner consistent with its treatment as a
partnership for federal and state income tax purposes, but that the Company
shall not be operated or treated as a partnership for purposes of the federal
bankruptcy code. No Member or Manager shall take any action inconsistent with
this intent.
 
1.5 Qualification in Other Jurisdictions. The Board shall cause the Company to
be qualified or registered under assumed or fictitious name statutes or similar
laws in any jurisdiction in which the Company is required to so qualify or
register by reason of the nature of the business conducted by the Company in
such jurisdiction. The Board shall cause the execution, delivery and filing of
any certificates (and any amendments and/or restatements thereof) necessary for
the Company to qualify to do business in any jurisdiction in which the Company
is required to so qualify. The Board shall cause the Company to withdraw or
cancel its qualification, formation or registration under assumed or fictitious
name statutes or similar laws in any jurisdiction in which the Company ceases to
transact business. The Board shall cause the execution, delivery and filing of
any certificates and other required documents necessary for the Company to
withdraw its authority to do business in any jurisdiction in which the Company
ceases to conduct business.
 
 
2

--------------------------------------------------------------------------------

 
 
 
Section II
 
Definitions
 
The following terms shall have the meanings set forth in this Section II:
 
“AAA” has the meaning set forth in Section XIII.
 
“Acquisition” means (i) any consolidation or merger of the Company with or into
any other corporation or other entity, or any other limited liability company
reorganization, in which the members of the Company immediately prior to such
consolidation, merger or reorganization, own less than fifty percent (50%) of
the voting power of the surviving or successor entity (or in the event stock or
ownership interests of an Affiliate are issued in such transaction, less than
fifty percent (50%) of the voting power of such Affiliate) immediately after
such consolidation, merger or reorganization; or (ii) any transaction or series
of related transactions to which the Company is a party in which in excess of
fifty percent (50%) of the Company’s outstanding voting power is transferred;
provided, however, that an Acquisition shall not include (x) any consolidation
or merger effected exclusively to change the domicile of the Company, (y) any
Company Conversion, or (z) any transaction or series of transactions principally
for bona fide equity financing purposes in which cash is received by the Company
or any successor or indebtedness of the Company is cancelled or converted or a
combination thereof.
 
“Act” means the Arizona Limited Liability Company Act, A.R.S. Sections 29-601
through 29-857, as amended from time to time (or any corresponding provisions of
succeeding law).
 
“Adjusted Book Value” means with respect to Company Property, the Property's
Initial Book Value with the adjustments required under this Agreement.
 
“Adjusted Capital Account Deficit” means, with respect to any Interest Holder,
the deficit balance, if any, in the Interest Holder's Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:
 

 
(i)
the Capital Account shall be increased by the amounts which the Interest Holder
is obligated to restore under this Agreement or is deemed obligated to restore
pursuant to Regulation Sections 1.704-2(g)(1) and (i)(5) (i.e., the Interest
Holder's share of Minimum Gain and Member Minimum Gain); and

 

 
(ii)
the Capital Account shall be decreased by the items described in Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 
This definition of Adjusted Capital Account Deficit is intended to comply with
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted and applied in a manner consistent therewith.
 
“Affiliate” means, with respect to any Interest Holder or Manager, any Person:
(i) who is a member of the Interest Holder's or Manager's Family; (ii) which
owns more than fifty percent (50%) of the voting or economic interests in the
Interest Holder or Manager; (iii) in which the Interest Holder or Manager owns
more than fifty percent (50%) of the voting or economic interests; or (iv) in
which more than fifty percent (50%) of the voting or economic interests are
owned by a Person who has a relationship with the Interest Holder or Manager
described in clause (i), (ii), or (iii) above.
 
 
3

--------------------------------------------------------------------------------

 
 
“Articles” has the meaning set forth in Section 1.1.
 
“as converted basis” of the Preferred Shares means that, the Preferred Shares
shall be treated as that number of Common Shares issuable upon conversion
thereof, as determined in accordance with Section 4.3.
 
“Asset Transfer” means a sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company or the exclusive licensing of
substantially all of the Company’s intellectual property.
 
“Board” means the Board of Managers of the Company, which shall be composed of
the persons appointed for such purpose under Section 6.2 and any other person
that succeeds such person in that capacity.
 
“Capital Account” means the account maintained by the Company for each Interest
Holder in accordance with the provisions of Section III.
 
“Capital Contribution” means the total amount of cash and the fair market value
of any other assets contributed (or deemed contributed under Regulation Section
1.704-1(b)(2)(iv)(d)) to the Company by an Interest Holder, net of liabilities
secured by the contributed Property that the Company is considered to assume or
take subject to under Section 752 of the Code.
 
“Cash Flow” means all cash funds derived from operations of the Company
(including interest received on reserves), without reduction for any noncash
charges, but less cash funds used to pay current operating expenses and to pay
or establish reasonable reserves for future expenses, debt payments, capital
improvements, and replacements as determined by the Board. Cash Flow shall be
increased by the reduction of any reserve previously established.
 
“Change of Control” means any Acquisition or Asset Transfer.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.
 
“Common Member” means any holder of Common Shares, but solely in its capacity as
a holder of Common Shares, without giving effect to the conversion features of
any Preferred Shares or other securities until converted in accordance with the
terms and provisions thereof or this Agreement.
 
“Common Member Shares” has the meaning set forth in Section 7.14.1.1.
 
 
4

--------------------------------------------------------------------------------

 
 
“Company Minimum Gain” has the meaning set forth in Regulation Section
1.704-2(b)(2) and Section 1.704-2(d) for “partnership minimum gain.”
 
“Company Offer Period” has the meaning set forth in Section 8.3.2.
 
“Common Percentage Interest(s)” means with respect to a Member’s Percentage
Interest of all outstanding Common Shares, the quotient obtained by dividing the
number of Common Shares held by such Member by the total number of outstanding
Common Shares.
 
“Common Share Equivalents” has the meaning set forth in Section 4.3.2.
 
“Common Shares” means those Shares designated as such by the Board and having
those rights specified in Section 3.1.
 
“Company Conversion” means (i) the conversion of the Company’s business form
from a limited liability company to a corporation, (ii) the merger of the
Company with or into a new or previously-established but dormant corporation
having no assets or liabilities, debts or other obligations of any kind
whatsoever other than those associated with its formation and initial
capitalization, or (iii) the contribution of the assets and liabilities of the
Company to a corporation in exchange for one class of common stock in such
corporation, followed by a liquidation of the Company and a distribution of such
corporation’s common stock to the members of the Company.
 
“Conditions of Transfer” has the meaning set forth in Section 8.5.
 
“Confidential Information” has the meaning set forth in Section 10.2.1.
 
“Conversion Price” means the Series A Original Issue Price for the applicable
Preferred Shares, as adjusted pursuant to Section 4.3.
 
“Conversion Rights” has the meaning set forth in Section 4.3.
 
“Covered Person” has the meaning set forth in Section 11.1.
 
“Event of Withdrawal” means those events and circumstances listed in
Section 29-733 of the Act other than subparagraphs 4 or 5 thereof.
 
“Exempt Transfers” means the following Transfers: (1) the pledge of the
Company’s membership interests pursuant to the MT Pledge Agreement; and (2) the
transfer of the Common Shares to the Preferred Member in connection with the
Preferred Member’s exercise of the Option.
 
“Family” means a Person's spouse, lineal ancestors or descendants by birth or
adoption, siblings, and trusts for the benefit of such Person or any of the
foregoing individuals.
 
“Fiscal Year” means the fiscal year of the Company, as determined under
Section 6.16.
 
 
5

--------------------------------------------------------------------------------

 
 
“Founder” has the meaning set forth in Section 10.2.4.1.
 
“Free Transfer Period” has the meaning set forth in Section 8.3.5.
 
“Interest” means a Person's share of the Profits and Losses (and specially
allocated items of income, gain, and deduction) of, and the right to receive
distributions from, the Company.
 
“Interest Holder” means any Person who holds an Interest, whether as a Member or
as an unadmitted assignee of a Member.
 
“Initial Book Value” means, with respect to Property contributed to the Company
by an Interest Holder, the Property's fair market value at the time of
contribution and, with respect to all other Property, the Property's adjusted
basis for federal income tax purposes at the time of acquisition.
 
“Investor Shares” has the meaning set forth in Section 7.14.1.2.
 
“Investor’s Rights Agreement” has the meaning set forth in the Recitals hereto.
 
“Liquidation Event” means the occurrence of any of the following events: a
liquidation, dissolution, or winding up of the Company, its business or its
affairs, whether voluntary or not and including pursuant to Section IX herein.
 
“Loss” see definition of “Profit” and “Loss” below.
 
“Majority Owner” means Anthony Sheesley, but only prior to the repayment in full
of the MT Note, whereupon this definition will no longer apply.
 
“Majority in Interest” means one or more Members who own, collectively, a simple
majority of the Percentage Interests held by Members.
 
“Manager” means that person or those persons designated as such pursuant to
Section VI of this Agreement.
 
“Member” means each Person signing this Agreement and any Person who
subsequently is admitted as a Member (whether a Common Member or a Preferred
Member) of the Company, until such time as an Event of Withdrawal has occurred
with respect to such Member.
 
“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Treasury Regulations for “partner nonrecourse debt.”
 
“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulation
Section 1.704-2(i) for “partner nonrecourse debt minimum gain.”
 
“Member Nonrecourse Deductions” has the meaning set forth in Regulation Section
1.704-2(i) for “partner nonrecourse deductions.”
 
 
6

--------------------------------------------------------------------------------

 
 
“Member Offer Period” has the meaning set forth in Section 8.3.4.
 
“Membership Rights” means all of the rights of a Member in the Company,
including a Member's: (i) Interest, (ii) right to inspect the Company's books
and records, and (iii) right to vote on matters coming before the Company.
 
“MT” has the meaning set forth in Section 3.2.3.
 
“MT Note” has the meaning set forth in Section 3.2.3.
 
“MT Pledge Agreement” means that certain Pledge of Limited Liability Company
Interests in Unity Business Networks, L.L.C., dated as of October 1, 2003, among
the MT Family Limited Partnership and Anthony Sheesley, Gregory Menard and
Robert Paulsen.
 
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions shall be determined
according to the provisions of Regulation Section 1.704-2(c).
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(3).
 
“Offer” has the meaning set forth in Section 8.3.1.3.
 
“Option” has the meaning set forth in Section 4.8 hereof.
 
“Option Agreement” has the meaning set forth in the Recitals hereto.
 
“Original Agreement” has the meaning set forth in the Recitals hereto.
 
“Percentage Interest” means, as to a Member or an Interest Holder, the quotient
obtained by dividing the number of Shares held by such Member or Interest Holder
(on an as converted basis) by the total number of outstanding Shares (on an as
converted basis).
 
“Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.
 
“Preferred Member” means any holder of Preferred Shares, but solely in its
capacity as a holder of Preferred Shares.
 
“Preferred Shares” means the Series A Preferred Shares.
 
“Profit” and “Loss” means, for each Fiscal Year of the Company (or other period
for which Profit or Loss must be computed), the Company's taxable income or loss
determined in accordance with Code Section 703(a), with the following
adjustments:
 

 
(i)
all items of income, gain, loss, deduction, or credit required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in computing
taxable income or loss;

 
 
7

--------------------------------------------------------------------------------

 
 

 
(ii)
any tax-exempt income of the Company, not otherwise taken into account in
computing Profit or Loss, shall be included in computing Profit or Loss;

 

 
(iii)
any expenditures of the Company described in Code Section 705(a)(2)(B) (or
treated as such pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i))
and not otherwise taken into account in computing Profit or Loss, shall be
included in computing Profit or Loss;

 

 
(iv)
if the Adjusted Book Value of Company Property differs from its adjusted basis
for federal income tax purposes, then gain or loss resulting from any taxable
disposition of Company property shall be computed by reference to the Adjusted
Book Value of the Property disposed of rather than the adjusted basis of the
property for federal income tax purposes;

 

 
(v)
if the Adjusted Book Value of Company Property differs from its adjusted basis
for federal income tax purposes, then in lieu of the depreciation, amortization,
or cost recovery deductions allowable in computing taxable income or loss, the
depreciation, amortization (or other cost recovery deduction) shall be an amount
that bears the same ratio to the Adjusted Book Value of such Property as
depreciation, amortization (or other cost recovery deduction) computed for
federal income tax purposes for such period bears to the adjusted tax basis of
such Property. If the Property has a zero adjusted tax basis, the depreciation,
amortization (or other cost recovery deduction) of such Property shall be
determined under any reasonable method selected by the Board; and

 

 
(vi)
any items which are specially allocated pursuant to Sections 5.2 and 5.3 hereof
shall not be taken into account in computing Profit or Loss.

 
“Property” means all real and personal property (including cash) owned or
subsequently acquired by the Company, and any improvements thereto, and all
rights associated therewith.
 
“Purchase Agreement” has the meaning set forth in the Recitals hereto.
 
“Purchaser” has the meaning set forth in the Recitals hereto.
 
“Regulation” see definition of Treasury Regulation below.
 
“Remaining Members” has the meaning set forth in Section 8.3.1.
 
“SAR Plan” means that certain Stock Appreciation Rights Plan of the Company
dated October 1, 2005.
 
“Series A Manager” means any member of the Board who has been appointed by the
holders of the Series A Preferred Shares pursuant to Section 6.2.
 
 
8

--------------------------------------------------------------------------------

 
 
“Series A Liquidation Preference” means, with respect to any Series A Preferred
Share, an amount equal to the Series A Original Issue Price, minus any
distributions received by the Preferred Member with respect to the Series A
Preferred Shares to date (other than distributions pursuant to Section 5.4.2).
 
“Series A Original Issue Date” means the date upon which the Series A Preferred
Shares are first issued.
 
“Series A Original Issue Price” means $0.058388 per Series A Preferred Share, as
adjusted for any combinations, splits, reorganizations, recapitalizations or the
like or in respect of any Company Conversion.
 
“Series A Preferred Shares” means the Preferred Shares denominated as such by
the Board and having those rights, privileges, preferences and limitations
specified in Section IV.
 
“Share(s)” shall be the unit of measurement for determining a Person’s Interest
in the Company, with each Share evidencing a proportional part of certain rights
in the Company during its existence, and in the assets of the Company upon
dissolution. All Interests in the Company shall be evidenced by Shares, which
may be designated in one or more classes or series and with such rights,
privileges, preferences and limitations as determined by the Board. If held by a
Member, Shares evidence such Member’s Membership Rights; if held by an Interest
Holder that is not a Member, Shares evidence Interest only. In the event of a
Company Conversion, “Share(s)” shall instead mean and include the securities of
the resulting corporation into which the relevant Shares of the Company are
converted or for which they are exchanged in connection with such Company
Conversion.
 
“Subject Shares” has the meaning set forth in Section 7.14.2.
 
“Substitute Member” has the meaning set forth in Section 8.7.
 
“Tax Distribution Amount” means, with respect to each Member, for any Fiscal
Year, an amount equal to (i) the taxable income of the Company (including items
that are separately stated under Code Section 702) allocated by the Company to
such Member on the Company’s Federal income tax return for that year reduced by
any taxable loss of the Company (including items that are separately stated
under Code Section 702) allocated by the Company to such Member on the Company’s
Federal income tax returns in prior years (and that have not been so applied to
reduce the Tax Distribution Amount for any prior years), multiplied by (ii) the
highest combined Federal, state and local income tax rate applicable to an
individual in his or her state of residence or to a corporation in the state
where it is domiciled or, in the case of a corporation, in any state in which
the Company is engaged in business (after taking into account the deductibility
of state and local income taxes for Federal income tax purposes) or, in the case
of a Person treated as a “partnership” for Federal and state income tax
purposes, to the individual and non-individual Persons that are the “partners”
of such partnership for Federal and state income tax purposes, assuming all
Members to be in the maximum federal and the highest applicable State income tax
bracket.
 
“Tax Matters Partner” has the meaning set forth in Section 6.18.
 
 
9

--------------------------------------------------------------------------------

 
 
“Transfer” means, when used as a noun, any voluntary or involuntary sale,
hypothecation, pledge, assignment, attachment, or other transfer, and, when used
as a verb, means voluntarily or involuntarily to sell, hypothecate, pledge,
assign, or otherwise transfer.
 
“Transfer Notice” has the meaning set forth in Section 8.3.1.
 
“Transfer Purchase Price” has the meaning set forth in Section 8.3.1.3.
 
“Transferee” has the meaning set forth in Section 8.3.1.
 
“Transferee Offer” has the meaning set forth in Section 8.3.1.
 
“Transferor” has the meaning set forth in Section 8.3.1.
 
“Treasury Regulations” or “Regulations” means the income tax regulations,
including any temporary regulations, promulgated under the Code as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
“Undistributed Tax Distribution Amount” means, on a given measurement date, for
each Member (i) the Member’s cumulative share of the Tax Distribution Amount for
the current and all prior Fiscal Years less (ii) any amounts actually
distributed to the Member pursuant to Section 5.4 prior to the measurement date.
 
“Withdraw” or “Withdrawal” see definition of “Event of Withdrawal” above.
 
Section III
 
Capital Contributions; Shares
 
3.1 Capital Accounts. A Capital Account shall be maintained for each Interest
Holder in accordance with the following provisions:
 
3.1.1 An Interest Holder's Capital Account shall be credited with the amount of
money contributed by the Interest Holder to the Company; the fair market value
of the Property contributed by the Interest Holder to the Company (net of
liabilities secured by such contributed Property that the Company is considered
to assume or take subject to under Section 752 of the Code); the Interest
Holder's allocable share of Profit and items of income and gain specially
allocated to the Interest Holder pursuant to Section V (other than Section 5.2);
and the amount of Company liabilities that are assumed by the Interest Holder
under Regulation Section 1.704-1(b)(2)(iv)(c);
 
3.1.2 An Interest Holder's Capital Account shall be debited with the amount of
money distributed to the Interest Holder; the fair market value of any Company
property distributed to the Interest Holder (net of liabilities secured by such
distributed Property that the Interest Holder is considered to assume or take
subject to under Section 752 of the Code); the Interest Holder's allocable share
of Loss and items of deduction and loss specially allocated to the Interest
Holder pursuant to Section V (other than Section 5.2); and the amount of the
Interest Holder's liabilities that are assumed by the Company under Regulation
Section 1.704-1(b)(2)(iv)(c);
 
 
10

--------------------------------------------------------------------------------

 
 
3.1.3 If Company Property is distributed to an Interest Holder, the Capital
Accounts of all Interest Holders shall be adjusted as if the distributed
Property had been sold in a taxable disposition for the gross fair market value
of such Property on the date of distribution (taking into account Section 7701
of the Code) and the Profit or Loss from such disposition allocated to the
Interest Holders as provided in Section V.
 
3.1.4 If money or other Property (other than a de minimis amount) is (i)
contributed to the Company by a new or existing Interest Holder in exchange for
an interest in the Company; or (ii) distributed by the Company to a retiring or
continuing Interest Holder as consideration for an interest in the Company;
then, if the Members deem by Majority in Interest vote such an adjustment to be
necessary to reflect the economic interests of the Interest Holders, the Book
Value of the Company's Property shall be adjusted to equal its gross fair market
value on such date (taking into account Section 7701(g) of the Code) and the
Capital Accounts of all Interest Holders shall be adjusted in the same manner as
if all the Company Property had been sold in a taxable disposition for such
amount on such date and the Profit or Loss allocated to the Interest Holders as
provided in Section V. If there is a conversion pursuant to Section 4.3, then
pursuant to Regulation Section 1.704-1(b)(2)(iv)(s) such conversion will be
taken into account in determining Capital Accounts, and the Capital Account of
the Interest Holders shall be adjusted in a manner consistent with the manner in
which the Capital Accounts are required to be adjusted pursuant to that Section
of the Regulations and Exhibit A shall be revised accordingly.
 
3.1.5 To the extent an adjustment to the tax basis of any Company asset pursuant
to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the Book Value of the Company's Property and the Capital
Account of the Interest Holders shall be adjusted in a manner consistent with
the manner in which the Capital Accounts are required to be adjusted pursuant to
that Section of the Regulations.
 
If any Shares are transferred pursuant to the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
the Capital Account is attributable to the transferred Shares. It is intended
that the Capital Accounts of all Interest Holders shall be maintained in
compliance with the provisions of Regulation Section 1.704-1(b), and all
provisions of this Agreement relating to the maintenance of Capital Accounts or
the Adjusted Book Value of Company Property shall be interpreted and applied in
a manner consistent with that Section of the Regulations.
 
3.2 Capital Contributions.
 
3.2.1 Common Shares. In consideration of their initial and any subsequent
Capital Contributions to the Company, as set forth on Exhibit A (which Exhibit A
is, by this reference, made a part of this Agreement), the Company has issued to
the Common Members the number of Common Shares set forth next to each Common
Member’s name on Exhibit A. Each Common Member shall be entitled to one vote per
one Common Share held of record on the Company’s books as to matters that come
before the Members for a vote. The holders of the Common Shares shall be
entitled to distributions as provided in Section V.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2.2 Preferred Shares. In consideration of its initial Capital Contribution to
the Company, as set forth on Exhibit A, the Company has issued to the Preferred
Member the number of Series A Preferred Shares set forth next to the Preferred
Member’s name on Exhibit A. The Series A Preferred Shares shall have such
distribution rights, liquidation preferences, redemption provisions, voting
rights, conversion and exchange rights and other rights, preferences,
privileges, limitations, restrictions and other terms and provisions as set
forth in Section IV.
 
3.2.3 Common Shares and MT Family Limited Partnership Loan. As of the date
hereof, the Company owes approximately $711,000 to the MT FAMILY LIMITED
PARTNERSHIP, an Arizona limited partnership (“MT”), under the Amended and
Restated Promissory Note, dated as of May 1, 2007, and attached as Exhibit C to
this Agreement (the “MT Note”), which MT Note is by this reference made a part
hereof. The Company is obliged to pay off the MT Note in full prior to the
closing of transferring of all remaining interests in the company to the
Preferred Member, after Preferred Member’s exercise of the Option. Preferred
Member agrees to provide no less than one week advance written notice to the
Company prior to the closing of transferring such remaining interests, and
further agrees to cooperate with the Company (including, if necessary, to fund
the Company with sufficient cash) regarding the payoff of the MT Note and any
obligation of the Company under the SAR Plan. The Members agree that any such
direct funding by Preferred Member to the Company of sufficient funds to satisfy
the obligations under the MT Note and the SAR Plan prior to closing will reduce
the aggregate purchase price of the remaining interests by the amount of such
funding by Preferred Member. At such time as the MT Note is fully satisfied and
has been paid off, such number of Anthony E. Sheesley’s Common Shares shall be
transferred on the books of the Company, in equal proportions, to Robert A.
Paulsen and Gregory T. Menard, such that immediately following the pay-off of
the MT Note, each of these three Common Members will own approximately an equal
number of Common Shares, as further set forth in Exhibit D to this Agreement,
but the aggregate number Common Shares owned by Mr. Sheesley, Mr. Paulsen and
Mr. Menard remain the same.
 
3.2.4 No Additional Capital Contributions. No Member will be required to make
additional Capital Contributions.
 
3.3 Withdrawal or Return of Capital Contributions. Except as specifically
provided in this Agreement, no Interest Holder shall have the right to withdraw
or reduce the Capital Contributions such Interest Holder makes to the Company.
Upon dissolution of the Company or liquidation of such Interest Holder’s Shares,
each Interest Holder shall look solely to the assets of the Company for return
of such Interest Holder’s Capital Contributions and, if the Company's property
remaining after the payment or discharge of the debts, obligations, and
liabilities of the Company is insufficient to return the Capital contributions
of each Interest Holder, no Interest Holder shall have any recourse against the
Company, any Interest Holder, or Manager, except for gross negligence,
malfeasance, bad faith, or fraud.
 
 
12

--------------------------------------------------------------------------------

 
 
3.4 Form of Return of Capital. Under circumstances requiring a return of any
Capital Contributions, no Interest Holder shall have the right to receive
property other than cash except as may be specifically provided herein.
 
3.5 Salary or Interest. Except as otherwise expressly provided in Section 6.12
of this Agreement, no Interest Holder or Manager shall receive any interest,
salary, or drawing with respect to his or her Capital Contributions or his or
her Capital Account, or for services rendered on behalf of the Company.
 
Section IV
 
Series A Preferred Shares
 
4.1 Series A Preferred Shares. Pursuant to the Purchase Agreement, the Company
issued and sold 18,154,412 Series A Preferred Shares to the Preferred Member.
The Series A Preferred Shares have the distribution rights, liquidation
preferences, voting rights, conversion and exchange rights and other rights,
preferences, privileges, limitations, restrictions and other terms and
provisions as are set forth in this Section IV.
 
4.2 Voting Rights.
 
4.2.1. Except as may be otherwise provided in this Section 4.2 or by law, each
holder of the Series A Preferred Shares shall have one vote per Series A
Preferred Share (determined on an as converted to Common Shares basis) together
with all other classes and series of Shares of the Company (whether Common
Shares or Preferred Shares) as a single class on all actions to be taken by the
Members of the Company.
 
4.2.2. For so long as any Series A Preferred Shares remain outstanding, in
addition to any other vote or consent required herein or by law, the vote or
written consent of the holders of at least a Majority in Interest of the
outstanding Series A Preferred Shares, voting as a separate class, will be
necessary for effecting or validating the following actions (either directly or
indirectly by amendment of this Agreement or the Articles, merger,
consolidation, reorganization, recapitalization or otherwise):
 
4.2.2.1 any issuance or any designation, whether by reclassification or
otherwise, of any new class or series of Shares or any other securities
convertible into equity securities of the Company ranking on a parity with or
senior to the Series A Preferred Shares in right of liquidation preference,
redemption, voting, distributions or dividends;
 
4.2.2.2 any amendment, alteration, or repeal of any provision of this Agreement
or the Articles (or taking any other action) that would adversely affect the
rights, preferences and privileges of holders of the Series A Preferred Shares;
 
4.2.2.3 any action that results in the payment or declaration of a distribution
with respect to any Shares (other than a distribution payable only in Common
Shares), unless a pari passu distribution is made in respect of the Series A
Preferred Shares on an as converted basis, and except for distributions pursuant
to Section 5.4.2 (Tax Distributions);
 
 
13

--------------------------------------------------------------------------------

 
 
4.2.2.4 redeem, purchase, or otherwise acquire any Preferred Shares or Common
Shares or any other equity security of the Company; provided, however, that this
restriction shall not apply to (A) the repurchase of Shares from employees,
officers, Managers, consultants or other Persons performing services for the
Company or any subsidiary pursuant to agreements under which the Company has the
option to repurchase such Shares at or below cost or at or below cost upon the
occurrence of certain events, such as the termination of employment, or (B) the
exercise by the Company of contractual rights of first refusal over such Shares;
 
4.2.2.5 any Liquidation Event or Change of Control;
 
4.2.2.6 any increase or decrease in the number of authorized Series A Preferred
Shares or Common Shares;
 
4.2.2.7 any increase or decrease in the number of members of the Board;
 
4.2.2.8 any amendment of this Agreement;
 
4.2.2.9 an increase in new indebtedness for borrowed money in excess of
$500,000;
 
4.2.2.10 any payment under the MT Note other than (A) pursuant to the Company’s
regular payment schedule thereunder, (B) a partial or full prepayment of the MT
Note pursuant to a refinancing of the MT Note, or (C) upon exercise of the
Preferred Member’s Option (as such term is defined in Section 4.8); and
 
4.2.2.11 a decision to conduct the initial public offering of the Company or
register any class or series of the Company’s Shares or other equity securities
under the Securities Exchange Act of 1934, as amended (except, in the latter
case, as may be required by applicable law).
 
4.2.3 The voting rights set forth in Section 4.2.2 shall terminate in the event,
and on the date on which, the Option (as such term is defined in Section 4.8)
expires unexercised despite the Company’s revenues (calculated pursuant to the
revenue calculation rules set forth in the Option Agreement) for the Fiscal Year
2008 reaching $9,000,000 or more.
 
4.3 Conversion. The holders of the Series A Preferred Shares shall have
conversion rights as follows (the “Conversion Rights”):
 
4.3.1 Optional Conversion. Subject to and in compliance with the provisions of
this Section 4.3, any Series A Preferred Shares may, at the option of the
holder, be converted at any time into Common Shares. The number of Common Shares
to which a holder of Series A Preferred Shares will be entitled upon conversion
pursuant to this Section 4.3 will be determined by dividing the Series A
Original Issue Price by the Conversion Price applicable to such Shares, in
effect on the date of such conversion. The initial Conversion Price for each
Series A Preferred Share shall be the Series A Original Issue Price, as
applicable; provided, however, that the Conversion Price for the Series A
Preferred Shares shall be subject to adjustment as set forth below.
 
 
14

--------------------------------------------------------------------------------

 
 
4.3.2 Adjustments for Share Splits. In the event the Company should at any time
or from time to time after the Series A Original Issue Date fix a record date
for the effectuation of a split or subdivision of the outstanding Common Shares
or the determination of Members entitled to receive a distribution payable in
additional Common Shares or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
Common Shares (hereinafter referred to as “Common Share Equivalents”) without
payment of any consideration by such holder for the additional Common Shares or
the Common Share Equivalents (including the additional Common Shares issuable
upon conversion or exercise thereof), then, as of such record date (or the date
of such dividend distribution, split or subdivision if no record date is fixed),
the applicable Conversion Price of the Series A Preferred Shares shall be
appropriately decreased so that the number of Common Shares on conversion of
each Series A Preferred Share shall be increased in proportion to such increase
of the aggregate of Common Shares outstanding and those issuable with respect to
such Common Share Equivalents.
 
4.3.3 Adjustments for Combinations. If the number of Common Shares outstanding
at any time after the Series A Original Issue Date is decreased by a combination
of the outstanding Common Shares, then, following the record date of such
combination, the Conversion Price for the Series A Preferred Shares shall be
appropriately increased so that the number of Common Shares issuable on
conversion of each Series A Preferred Share shall be decreased in proportion to
such decrease in outstanding Shares.
 
4.3.4 Adjustments for Distributions. In the event the Company shall declare a
distribution payable in securities of other Persons, evidences of indebtedness
issued by the Company or other Persons, assets (excluding cash distributions),
then, in each such case for the purpose of this Section, the holders of the
Series A Preferred Shares shall be entitled to a proportionate share of any such
distribution as though they were the holders of the number of Common Shares of
the Company into which their Series A Preferred Shares are convertible as of the
record date fixed for the determination of the holders of Common Shares entitled
to receive such distribution.
 
4.3.5 Adjustments for Recapitalization, Reclassification and Other Events. If at
any time or from time to time after the Series A Original Issue Date the Common
Shares issuable upon the conversion of the Series A Preferred Shares are changed
into the same or a different number of Shares of any series, class or classes of
Shares whether by recapitalization, reclassification or otherwise (other than a
Change of Control or a subdivision, distribution, reorganization, merger,
consolidation or sale of assets provided for elsewhere in this Section 4.3),
then in any such event each holder of Series A Preferred Shares shall have the
right thereafter to convert such Shares into the kind and amount of securities
and property receivable upon such recapitalization, reclassification or other
change by holders of the number of Common Shares into which such Series A
Preferred Shares could have been converted immediately prior to such
recapitalization, reclassification, or change, all subject to further adjustment
as provided herein or with respect to such other securities or property by the
terms thereof.
 
4.3.6 Adjustments for Reorganizations, Mergers or Consolidations. If at any time
or from time to time after the Series A Original Issue Date there is a
reorganization, merger or consolidation of the Company (other than a Change of
Control or a subdivision, distribution, reorganization, recapitalization,
reclassification, exchange or substitution of interests provided for elsewhere
in this Section 4.3), then, as a part of such reorganization, merger or
consolidation, provision shall be made so that the holders of the Series A
Preferred Shares thereafter shall be entitled to receive, upon conversion of the
Series A Preferred Shares, the number of securities or property of the Company,
or of such successor Entity resulting from such reorganization, merger or
consolidation, to which a holder of Common Shares deliverable upon conversion
would have been entitled on such reorganization, merger or consolidation
(subject to adjustment in respect of such Shares or securities by the terms
thereof). In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 4.3.6 with respect to the rights
of the holders of the Series A Preferred Shares after the reorganization, merger
or consolidation to the end that the provisions of this Section 4.3.6 (including
adjustment of the applicable Conversion Price then in effect and number of
Common Shares issuable upon conversion of the Preferred Shares) shall be
applicable after that event and be as nearly equivalent to the provisions hereof
as may be practicable. This Section 4.3.6 shall similarly apply to successive
reorganizations, mergers and consolidations.
 
 
15

--------------------------------------------------------------------------------

 
 
4.3.7 Certificate of Adjustment. In each case of an adjustment or readjustment
of the Conversion Price for the Series A Preferred Shares, the Company, at its
expense, will compute such adjustment or readjustment in accordance with the
provisions hereof and prepare a certificate showing such adjustment or
readjustment, and will mail such certificate, by first class mail, postage
prepaid, to each holder of Series A Preferred Shares at the holder’s address as
shown in the Company’s books. The certificate will set forth such adjustment or
readjustment, showing the material facts upon which such adjustment or
readjustment is based, including a statement of the Common Shares issuable to
such holder upon conversion of such holder’s Series A Preferred Shares following
such adjustment.
 
4.3.8 No Dilution or Impairment. The Company will not, by amendment of this
Agreement or its Articles or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 4.3 and in the taking of all such action as may
be necessary or appropriate in order to protect the conversion rights of the
holders of the Series A Preferred Shares against impairment.
 
4.3.9 Termination of Conversion Rights. In the event of a Liquidation Event or
Change of Control, the Conversion Rights shall terminate at the close of
business on the last full day preceding the date fixed for the payment of any
such amounts distributable on such Liquidation Event or in connection with such
Change of Control, as applicable, to the holders of Series A Preferred Shares.
 
4.3.10 Fractional Shares. No fractions of Common Shares are to be issued upon
conversion of the Series A Preferred Shares, but in lieu thereof the Company
will round-down for fractions less than one-half and round-up for fractions
equal to or greater than one-half. No cash settlements shall be made with
respect to any fractional Shares eliminated by rounding.
 
 
16

--------------------------------------------------------------------------------

 
 
4.3.11 Reservation of Common Shares. The Members agree to amend this Agreement
as shall be necessary to issue such number of Common Shares as shall from time
to time be sufficient to effect the conversion of all Series A Preferred Shares
from time to time outstanding.
 
4.3.12 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution (other than a cash distribution), any right to subscribe for,
purchase or otherwise acquire any Shares of any class or any other securities or
property, or to receive any other right, the Company shall mail to each holder
of Series A Preferred Shares, at least 20 days prior to the date specified
therein, a notice specifying the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and the amount and
character of such dividend, distribution or right.
 
4.3.13 Automatic Conversion. All Series A Preferred Shares shall automatically
be converted into Common Shares, based on the then-effective Conversion Price,
immediately upon the earliest to occur of (a) the affirmative election of a
majority of the outstanding Series A Preferred Shares (voting as a separate
class on an as converted basis); (b) the closing of an underwritten public
offering with aggregate proceeds in excess of $25,000,000; or (c) 30 days
following the date on which the Company’s audited financial statements for the
Fiscal Year 2009 are delivered to the Preferred Members. Upon the occurrence of
any of the events specified in the preceding sentence, the outstanding Series A
Preferred Shares shall be converted automatically without any further action by
the holders of such Series A Preferred Shares.
 
4.3.14 Effect of Conversion. In the event that any Series A Preferred Shares
shall be converted pursuant to this Section 4.3, the Series A Preferred Shares
so converted shall be cancelled and shall not be issuable by the Company. Upon
such a conversion, the Preferred Members shall be deemed to be Common Members
hereunder for all purposes with respect to the Series A Preferred Shares so
converted and shall have no further rights as holders of Series A Preferred
Shares with respect to such converted Series A Preferred Shares.
 
4.4 Distributions. The Company shall not make any distribution in respect of
Common Shares without including the Series A Preferred Shares in such
distribution on an as converted basis.
 
4.5 Subsequent Offerings. The Series A Preferred Shares (and the Common Shares,
as applicable) shall have the rights regarding subsequent offerings set forth in
Section 4 of Investor’s Rights Agreement.
 
4.6 Registration Rights. The Series A Preferred Shares shall have the
registration rights set forth in Section 2 of the Investor’s Rights Agreement.
 
4.7 Information Rights. The Series A Preferred Shares shall have the information
rights set forth in the Section 2 of Investor’s Rights Agreement.
 
4.8 Option. The Preferred Member shall have the option to purchase the remaining
Shares in the Company upon the terms and conditions set forth in the Option
Agreement (the “Option”).
 
 
17

--------------------------------------------------------------------------------

 
 
4.9 Termination of the Series A Preferred Rights. The rights of the Series A
Preferred Shares set forth in Section 4.2.2 (Voting Rights) shall terminate upon
the earliest to occur of (a) a Liquidation Event; (b) a Change of Control; (c)
the effective date of the registration statement pertaining to the initial
public offering of the Company’s securities; or (d) conversion of the Series A
Preferred Shares to Common Shares pursuant to Section 4.3. The rights of the
Series A Preferred Shares contained in the Investor’s Rights Agreement or the
Option Agreement shall terminate as set forth in the Investor’s Rights Agreement
and the Option Agreement, as applicable.
 
Section V
 
Allocations and Distributions
 
5.1 Allocations. After making any special allocations contained in Section 5.3,
remaining Profits and Losses shall be allocated for any Fiscal Year in the
following manner:
 
5.1.1 Profits.
 
5.1.1.1 First, to the holders of the Series A Preferred Shares in proportion to
the cumulative Losses allocated among the holders of Series A Preferred Shares
under Section 5.1.2.3 until the cumulative Profits allocated to each holder of
Series A Preferred Shares under this subparagraph equal the cumulative Losses
previously allocated to each holder of Series A Preferred Shares under Section
5.1.2.3;
 
5.1.1.2 Second, among the holders of Common Shares in proportion to the
cumulative Losses previously allocated among the holders of Common Shares under
Section 5.1.2.2 until the cumulative Profits allocated to each holder of Common
Shares under this subparagraph equal the cumulative Losses previously allocated
to each holder of Common Shares under Section 5.1.2.2;
 
5.1.1.3. Thereafter, Profits shall be allocated to the Interest Holders in
accordance with their Percentage Interests.
 
5.1.2 Losses.
 
5.1.2.1 First, Losses shall be allocated to the Interest Holders in proportion
to the cumulative Profits previously allocated to the Interest Holders under
Section 5.1.1.3 until the cumulative Losses allocated pursuant to this
subparagraph to each Interest Holder are equal to the cumulative Profits
previously allocated to each Interest Holder under Section 5.1.1.3;
 
5.1.2.2 Second, Losses shall be allocated to the holders of Common Shares in
accordance with their Common Percentage Interests until their Capital Account
balances equal zero;
 
5.1.2.3 Third, Losses shall be allocated to the holders of Series A Preferred
Shares in proportion to the number of Series A Preferred Shares held by them
until their Capital Account balances equal zero;
 
 
18

--------------------------------------------------------------------------------

 
 
5.1.2.4. Thereafter, Losses shall be allocated to the Interest Holders in
accordance with their Percentage Interests.
 
In the event of a Conversion under Section 4.3, all Profits and Losses (after
any required adjustments to Capital Accounts under Section 3.1.4) will be
allocated to the Interest Holders in accordance with their Percentage Interests.
 
5.1.3 Loss Limitations.
 
5.1.3.1 No Losses shall be allocated to any Interest Holder pursuant to Section
5.1 if the allocation causes the Interest Holder to have an Adjusted Capital
Account Deficit or increases the Interest Holder's Adjusted Capital Account
Deficit. All Losses in excess of the limitations set forth in this Subsection
shall be allocated to the other Interest Holders in accordance with the other
Interest Holders' Percentage Interests until all Interest Holders are subject to
the limitation of this Subsection, and thereafter, in accordance with the
Interest Holders' interest in the Company as determined by the Board. If any
Losses are allocated to an Interest Holder because of this Subsection, then
notwithstanding any other provision of this Agreement, all subsequent Profits
shall be allocated to the Interest Holders pro rata based on Losses allocated to
them pursuant to this Subsection until each Interest Holder has been allocated
an amount of Profits pursuant to this Subsection equal to the Losses previously
allocated to that Interest Holder under this Subsection.
 
5.1.3.2 If the Company is on the cash method of accounting and more than 50% of
the Company's Losses in any year would be allocable to Interest Holders who are
limited entrepreneurs (within the meaning of § 464(e)(2) of the Code), then
except as otherwise provided in Section 5.1.3.1, the Losses in excess of 50%
otherwise allocable to those Interest Holders shall be specially allocated among
the other Interest Holders in the ratio that each shares in Losses. If any
Losses are allocated to an Interest Holder under this Subsection, then
notwithstanding any other provision of this Agreement, all subsequent Profits
shall be allocated to the Interest Holders pro rata based on Losses allocated to
them pursuant to this Subsection until each Interest Holder has been allocated
an amount of Profits pursuant to this Subsection in the current and previous
Fiscal Years equal to the Losses allocated to that Interest Holder pursuant to
this Subsection in previous Fiscal Years.
 
5.2. Section 704(c) Allocations.
 
5.2.1 Contributed Property. In accordance with Code Section 704(c) and the
Regulations thereunder, as well as Regulation Section 1.704-1(b)(2)(iv)(d)(3),
income, gain, loss, and deduction with respect to any property contributed (or
deemed contributed) to the Company shall, solely for tax purposes, be allocated
among the Interest Holders so as to take account of any variation between the
adjusted basis of the property to the Company for federal income tax purposes
and its fair market value at the date of contribution (or deemed contribution).
 
5.2.2 Adjustments to Book Value. If the Adjusted Book Value of any Company asset
is adjusted as provided in Section 3.1.4, subsequent allocations of income,
gain, loss, and deduction with respect to the asset shall, solely for tax
purposes, take account of any variation between the adjusted basis of the asset
for federal income tax purposes and its Adjusted Book Value in the manner as
provided under Code Section 704(c) and the Regulations thereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
5.3 Regulatory Allocations. The following allocations shall be made in the
following order:
 
5.3.1 Company Minimum Gain Chargeback. Except as set forth in Regulation Section
1.704-2(f)(2), (3), (4), and (5), if during any Fiscal Year there is a net
decrease in Company Minimum Gain, each Interest Holder, prior to any other
allocation pursuant to this Section V, shall be specially allocated items of
gross income and gain for such taxable year (and, if necessary, succeeding
taxable years) in an amount equal to that Interest Holder's share of the net
decrease of Company Minimum Gain, computed in accordance with Regulation Section
1.704-2(g)(2). Allocations of gross income and gain pursuant to this Subsection
shall be made first from gain recognized from the disposition of Company assets
subject to Nonrecourse Liabilities to the extent of the Minimum Gain
attributable to those assets and, thereafter, from a pro rata portion of the
Company's other items of income and gain for the taxable year. It is the intent
of the parties hereto that any allocation pursuant to this Subsection shall
constitute a “minimum gain chargeback” under Regulation Section 1.704-2(f).
 
5.3.2 Member Nonrecourse Debt Minimum Gain Chargeback. Except as set forth in
Regulation Section 1.704-2(i)(4), if during any Fiscal Year there is a net
decrease in Member Nonrecourse Debt Minimum Gain, each Interest Holder with a
share of that Member Nonrecourse Debt Minimum Gain (determined under Regulation
Section 1.704-2(i)(5)) as of the beginning of the Fiscal Year shall be specially
allocated items of income and gain for such Fiscal Year (and, if necessary,
succeeding Fiscal Years) in an amount equal to that Interest Holder's share of
the net decrease in Member Nonrecourse Debt Minimum Gain, computed in accordance
with Regulation Section 1.704-2(i)(4). Allocations of gross income and gain
pursuant to this Subsection shall be made first from gain recognized from the
disposition of Company assets subject to Member Nonrecourse Debt to the extent
of the Member Minimum Gain attributable to those assets and, thereafter, from a
pro rata portion of the Company's other items of income and gain for the Fiscal
Year. It is the intent of the parties hereto that any allocation pursuant to
this Subsection shall constitute a “minimum gain chargeback” under Regulation
Section 1.704-2(i)(4).
 
5.3.3 Qualified Income Offset. If an Interest Holder unexpectedly receives an
adjustment, allocation, or distribution described in Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5), or (6), then to the extent required under
Regulations Section 1.704-1(b)(2)(d), such Interest Holder shall be allocated
items of income and gain of the Company (consisting of a pro rata portion of
each item of Company income, including gross income and gain for that Fiscal
Year) before any other allocation is made of Company items for that Fiscal Year,
in the amount and in proportions required to eliminate the Interest Holder's
Adjusted Capital Account Deficit as quickly as possible. This Subsection is
intended to comply with, and shall be interpreted consistently with, the
“qualified income offset” provisions of the Regulations promulgated under Code
Section 704(b).
 
 
20

--------------------------------------------------------------------------------

 
 
5.3.4 Nonrecourse Deductions. Nonrecourse Deductions for a Fiscal Year or other
period shall be allocated among the Interest Holders in proportion to their
Percentage Interests.
 
5.3.5 Member Nonrecourse Deductions. Any Member Nonrecourse Deduction for any
Fiscal Year or other period attributable to a Member Nonrecourse Liability shall
be allocated to the Interest Holder who bears the risk of loss for the Member
Nonrecourse Debt in accordance with Regulation Section 1.704-2(i).
 
5.3.6 Regulatory Allocations. The allocations contained in Section 5.3 are
contained herein to comply with the Regulations under Section 704(b) of the
Code. In allocating other items of Profit or Loss, the allocations contained in
Section 5.3 shall be taken into account so that to the maximum extent possible
the net amount of Profit or Loss allocated to each Interest Holder will be equal
to the amount that would have been allocated to each Interest Holder if the
allocations contained in Section 5.3 had not been made.
 
5.4 Non-Liquidating Distributions. Except for tax distributions that shall be
made in accordance with Section 5.4.2 and distributions in connection with a
Liquidation Event, distributions shall be made to the Interest Holders at such
times and in such amounts as determined by the Board in its sole discretion;
provided, however, that all Cash Flow for each Fiscal Year of the Company shall
be distributed to the Interest Holders no later than seventy-five (75) days
after the end of such Fiscal Year. All distributions shall be made in the
following order and priority:
 
5.4.1 Priority. Subject to Section IX (Dissolution) and Section 5.4.2, to the
Interest Holders pro rata in proportion to their Percentage Interests.
 
5.4.2 Tax Distributions. During each Fiscal Year, to the extent permitted under
applicable law, and to the extent consistent with the Board’s fiduciary duties,
the Board shall distribute to the Members their Undistributed Tax Distribution
Amounts. Such distributions shall be made to the Members in accordance with and
in proportion to their Undistributed Tax Distribution Amounts. All Undistributed
Tax Distribution Amounts shall be distributed prior to any distributions
otherwise required pursuant to Section 5.4.1 and shall be treated as advances
against and shall reduce amounts to which the Members are otherwise entitled to
receive pursuant to Section 5.4.1. Undistributed Tax Distribution Amounts shall
not be distributed prior to any distributions required pursuant to Section 5.5.
 
5.5 Distributions From a Liquidation Event. To the extent permitted under
applicable law, distributions in connection with a Liquidation Event shall be
made by the Company as follows:
 
5.5.1 first, to the holders of the Series A Preferred Shares, in proportion to
their holdings of Series A Preferred Shares, an amount equal to the greater of
(i) the number of Series A Preferred Shares outstanding multiplied by the Series
A Liquidation Preference, calculated on a per share basis, and (ii) the amount
to be distributed pursuant to this Section 5.5 multiplied by the Percentage
Interest of the holders of the Series A Preferred Shares; and
 
 
21

--------------------------------------------------------------------------------

 
 
5.5.2 thereafter, among the Common Members in proportion to their respective
Common Percentage Interests.
 
5.6 General.
 
5.6.1 Timing and Amount of Distributions. Except as otherwise provided in this
Agreement, distributions shall be made to the Interest Holders at such times and
in such amounts as determined by the Board in its sole discretion; provided,
however, that no distributions may be made on Common Shares until and unless a
pro rata distribution has been made on the Series A Preferred Shares except as
otherwise provided herein.
 
5.6.2 Form of Distribution. In connection with any distribution, no Interest
Holder shall have the right to receive Property other than cash except as may be
specifically provided herein. If any assets of the Company are distributed in
kind to the Interest Holders, those assets shall be valued on the basis of their
fair market value, and any Interest Holder entitled to any interest in those
assets shall receive that interest as a tenant-in-common with all other Interest
Holders so entitled. Unless the Interest Holders otherwise agree, the fair
market value of the assets shall be determined by an independent appraiser who
shall be selected by the Board.
 
5.6.3 Withholding. Notwithstanding any other provision of this Agreement, the
Company shall be entitled to withhold and pay over, or otherwise pay, any
withholding or other taxes payable by the Company at such times and based upon
such rates as the Board of Managers determines to be appropriate. If the Company
makes a payment of tax for any accounting period with respect to any Member or
as a result of any Member’s participation in the Company, such Member shall be
deemed for all purposes of this Agreement to have received the amount of such
payment as a distribution from the Company on the last day of the period for
which the tax is withheld and paid or, if earlier, on the last day on which such
Member owned any Shares. Any deemed distribution to a Member pursuant to this
Section 5.6.3 shall be treated (to the extent not repaid to the Company) as an
advance of, and shall offset, an equal amount of distributions that would
otherwise thereafter be made to such Member pursuant to the foregoing provisions
of Section 5.4, Section 5.5 or Section 9, as the case may be, in the order that
such distributions would otherwise have been made. To the extent that the
aggregate of such distributions to a Member for any month exceeds the
distributions to which such Member would otherwise be entitled for such month,
the amount of such excess shall be repaid by such Member to the Company within
thirty (30) days after the end of such month.
 
5.6.4 Varying Interests; Distributions and Allocations in Respect to Transferred
Shares. Profits, Losses, and other items shall be calculated on a monthly,
daily, or other basis permitted under Code Section 706 and the Regulations. If
any Shares are sold, assigned, or transferred during any accounting period in
compliance with the provisions of this Agreement, Profits, Losses, each item
thereof, and all other items attributable to such Shares for such period shall
be divided and allocated between the transferor and the transferee by taking
into account their varying interests during the period in accordance with Code
Section 706(d), using any conventions permitted by law and selected by the
Board. All distributions on or before the date of such transfer shall be made to
the transferor, and all distributions thereafter shall be made to the
transferee. Solely for purposes of making such allocations and distributions,
the Company shall recognize such transfer not later than the end of the calendar
month during which it is given notice of such transfer, provided that if the
Company does not receive a notice stating the date such Shares were transferred
and such other information as it may reasonably require within thirty (30) days
after the end of the Fiscal Year during which the transfer occurs, then all of
such items shall be allocated, and all distributions shall be made, to the
person who, according to the books and records of the Company, on the last day
of the Fiscal Year during which the transfer occurs, was the owner of the
Shares. Neither the Company nor any Interest Holder or Manager shall incur any
liability for making allocations and distributions in accordance with the
provisions of this Section, whether or not any Interest Holder, Manager, or the
Company has knowledge of any transfer of ownership of any Shares.
 
 
22

--------------------------------------------------------------------------------

 
 
5.6.5 Knowledge. The Interest Holders acknowledge that they understand the
economic and income tax consequences of the allocations and distributions under
this Agreement and agree to be bound by the provisions of this Section V in
reporting their taxable income and loss from the Company.
 
5.6.6 Amendment. The Board is hereby authorized, upon the advice of the
Company's tax counsel, to amend this Section V to comply with the Code and the
Regulations promulgated under Code Section 704(b); provided, however, that no
amendment shall materially affect the distributions to an Interest Holder
without the Interest Holder's prior written consent.
 
Section VI
 
Management
 
6.1. Board of Managers. Subject to the limitations and restrictions contained
herein and in the Act, the Board shall have the power and authority, on behalf
of the Company, to manage and control the business, affairs and properties of
the Company, to make all decisions regarding those matters, and to perform any
and all other acts or activities customary or incident to the management of the
Company’s business. The members of the Board shall be determined as provided in
Section 6.2, each of whom shall be a “statutory manager” by the Members for all
purposes of the Act. The Board shall not be required to conduct the day to day
business of the Company, but shall be responsible for general policies of the
Company and the management and oversight of its business and affairs. The Board
may delegate any rights and powers to manage the Company on a day to day basis
and its control of the day to day business and affairs of the Company delegated
to it by the Members or pursuant to this Agreement to the officers appointed by
the Board and then serving from time to time, each of whom shall be an agent of
the Company with the powers to conduct the day to day business and affairs of
the Company set forth herein or in any enabling resolution or other evidence of
action of the Board.
 
6.2. Number, Tenure, and Qualifications. The number of Managers of the Company
shall be fixed at five (5); provided, however, that the number of Managers shall
be reduced to four (4) upon the conversion of the Series A Preferred Shares into
Common Shares pursuant to Section 4.3 hereof. Each Manager shall hold office
until his death, resignation or removal. Managers need not be residents of the
State of Arizona or Members of the Company. The members of the Board shall be
determined as follows:
 
6.2.1 For so long as any Series A Preferred Shares are outstanding, the
Preferred Members, voting as a separate class, shall be entitled to appoint one
(1) member of the Board and to remove from office such Manager and to fill any
vacancy caused by the resignation, death or removal of such Manager, with such
designee initially being Frank Manning. The Preferred Members’ right set forth
in this Subsection 6.2.1. will terminate upon the conversion of the Series A
Preferred Shares into Common Shares pursuant to Section 4.3 hereof.
 
 
23

--------------------------------------------------------------------------------

 
 
6.2.2 The Common Members, voting as a separate class, shall be entitled to
appoint four (4) members of the Board and to remove from office such Managers
and to fill any vacancy caused by the resignation, death or removal of such
Managers, with such designees initially being Robert Paulsen, Gregory Menard,
Anthony Sheesley, and Isaac Elliott.
 
6.2.3 The Managers will elect a Chairman of the Board to serve as set forth in
Section 6.21. The initial Chairman will be Isaac Elliott.
 
6.3. Certain Powers of the Board. Subject to any provisions of this Agreement
that require the consent or approval of one or more Members and any other
limitations contained in this Agreement, the Board shall have the exclusive
right, power and authority to direct the business and affairs of the Company and
to make all decisions with respect thereto. Except as may be otherwise expressly
provided in this Agreement, in no event shall any Member, in its capacity as
such, have any right or authority to act for or bind the Company, and no Member
in its capacity as such shall take part in or interfere in any manner with the
management of the business and affairs of the Company. To the fullest extent
permitted by Arizona law, but subject to any specific provisions hereof granting
rights to Members and any other limitations contained in this Agreement, the
Board shall have the power to do any and all acts, statutory or otherwise, with
respect to the Company or this Agreement that would otherwise be possessed by
the Members under the laws of the State of Arizona. Subject to the particular
provisions of this Agreement that require the consent or approval of one or more
Members and any other limitations contained in this Agreement, the power and
authority granted to the Board hereunder shall include all those necessary or
convenient for the furtherance of the purposes of the Company and shall include
the power to make all decisions with regard to the management, operations,
assets, financing and capitalization of the Company. Without limiting the
generality of the foregoing, the Board shall have power and authority on behalf
of the Company:
 
6.3.1 To acquire property from and sell property to any Person as the Board may
determine. The fact that a Member or a Manager is directly or indirectly
affiliated or connected with any such Person shall not prohibit the Board from
dealing with that Person, provided that the requirements of Section 6.4 are
satisfied;
 
6.3.2 To borrow money for the Company from banks, other lending institutions,
the Interest Holders, Managers, or Affiliates of the Interest Holders or
Managers on such terms as the Board may deem appropriate, provided that the
requirements of Section 6.4 are satisfied, and in connection therewith, to
hypothecate, encumber, and grant security interests in the assets of the Company
to secure repayment of the borrowed sums, provided that the requirements of
Section 6.4 are satisfied. No debt or other obligation shall be contracted or
liability incurred by or on behalf of the Company except with the Majority in
Interest approval of the Members;
 
 
24

--------------------------------------------------------------------------------

 
 
6.3.3 To purchase liability and other insurance to protect the Board and the
Company's property and business;
 
6.3.4 To hold and own any Company real and personal property in the name of the
Company;
 
6.3.5 To execute on behalf of the Company all instruments and documents,
including, without limitation, checks, drafts, notes, and other negotiable
instruments, mortgages, or deeds of trust, security agreements, financing
statements, documents providing for the acquisition, mortgage, or disposition of
the Company's property, assignments, bills of sale, leases, partnership
agreements, and any other instruments or documents necessary, in the opinion of
the Board, to accomplish the purposes of the Company;
 
6.3.6 To employ accountants, legal counsel, managing agents, or other experts to
perform services for the Company and to compensate them from Company funds;
 
6.3.7 To enter into any and all other agreements on behalf of the Company, with
any other Person for any purpose, in such forms as the Board may approve;
 
6.3.8 To do and perform all other acts as may be necessary or appropriate to
accomplish the purposes of the Company; and
 
6.3.9 To take such other actions permitted under applicable laws as do not
expressly require the consent of the Members under this Agreement.
 
A Manager may act by a duly authorized attorney-in-fact. Unless authorized to do
so by this Agreement or by the Board, no Member, agent, or employee of the
Company shall have any power or authority to bind the Company in any way, to
pledge its credit, or to render it liable for any purpose. Notwithstanding the
above, the Board may delegate its binding authority to any officer of the
Company for any purpose, so long as such binding authority does not obligate the
Company in an amount that is greater than $25,000.00.
 
6.4. Actions Requiring Special Approvals.
 
6.4.1 Actions Requiring Approval of the Members. In addition to those actions
for which this Agreement specifically requires the consent of the Members, and
in addition to the restrictions of Section 4.2 hereof, the Board shall not take
any of the following actions without first obtaining the approval of a Majority
in Interest of the Members:
 
6.4.1.1  Amend the Articles or this Agreement, except that any amendments
required under the Act to correct an inaccuracy in the Articles may be filed at
any time by the Board without the Members’ approval;
 
6.4.1.2  Approve an Asset Transfer or an Acquisition;
 
6.4.1.3  Authorize the Company to make an assignment for the benefit of
creditors of the Company, file a voluntary petition in bankruptcy, or consent to
the appointment of a receiver for the Company or its assets;
 
 
25

--------------------------------------------------------------------------------

 
 
6.4.1.4  Enter into any contract or agreement between the Company and any
Manager, Interest Holder, or Affiliate of a Manager or Interest Holder without
the consent of a Majority in Interest of the Interest Holders not involved in
such contract or agreement; or
 
6.4.2 Veto Rights of the Majority Owner. Notwithstanding anything in this
Agreement to the contrary, from the date hereof until the earliest to occur of
(i) the consummation of a Liquidation Event or Change of Control, (ii) the
completion of an initial public offering of the Company’s securities, or (iii)
the repayment in full of the MT Note, the Board shall not take any of the
following actions without first obtaining the approval of the Majority Owner:
 
6.4.2.1  any redemptions or repurchases of Shares except for purchases at cost
upon termination of service or the exercise by the Company of contractual rights
of first refusal over such Shares;
 
6.4.2.2  any Liquidation Event or Change of Control;
 
6.4.2.3  an increase or decrease in the authorized number of any of the Shares;
 
6.4.2.4  any adverse change to the rights, preferences, and privileges of the
Common Shares;
 
6.4.2.5  an increase or decrease in the size of the Board;
 
6.4.2.6  any amendment of this Agreement that results in an adverse change to
the rights, preferences, or privileges of the Common Shares;
 
6.4.2.7  a decision to conduct the initial public offering of the Company’s
securities or register any class or series of the Company's securities under the
Securities Exchange Act of 1934, as amended (except, in the latter case, as may
be required by law);
 
6.4.2.8. any change in the Company's bookkeeper, outside legal counsel or
independent auditing firm; or
 
6.4.2.9  the incurrence of an obligation against the Company in an amount which
exceeds $25,000.
 
The Majority Owner hereby constitutes, appoints and authorizes MT as its true
and lawful attorney-in-fact and proxy, with full power of substitution and
appointment, for and in the name, place and stead of the Majority Owner, to
exercise the above set forth veto rights of the Majority Owner in the event
Majority Owner is unavailable for a period of time such that an unreasonable
delay in taking the actions requiring Majority Owner’s approval under this
Section 6.4.2 would result. The foregoing power of attorney is coupled with an
interest.
 
 
26

--------------------------------------------------------------------------------

 


The Majority Owner's veto rights set forth in this Section 6.4.2 will terminate
upon the earliest to occur of (i) the consummation of a Liquidation Event or
Change of Control, (ii) the completion of an initial public offering of the
Company’s securities, or (iii) the repayment in full of the MT Note.


6.5. Meetings of the Board. The Board may hold meetings, both regular and
special, either within or without the State of Arizona. Regular meetings of the
Board may be held without notice at such time and at such place as shall be
scheduled by the Board for each Fiscal Year. Special meetings of the Board may
be called by the Chairman or by any Manager upon 24 hour notice to each Manager,
either personally, by telephone, by mail, by facsimile (with confirmation of
each Manager’s receipt), e-mail (with confirmation of each Manager’s receipt),
or by any other means of communication.
 
6.6 Quorum and Acts of the Board. At all meetings of the Board, a majority of
the members of the Board shall constitute a quorum for the transaction of
business. If a quorum is present, the affirmative vote of a majority of all of
the Managers present shall constitute an action of the Board. If a quorum shall
not be present at any meeting of the Board, the Managers present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present. Any action required or permitted
to be taken at any meeting of the Board or of any committee thereof may be taken
without a meeting, if all of the members of the Board or committee, as the case
may be, consent thereto in writing, and the writing or writings are filed with
the minutes of proceedings of the Board or committee.
 
6.7 Electronic Communications. The Board, or any committee designated by the
Board, may hold a meeting, or one or more Managers may participate in a meeting
of the Board, or any committee, by means of telephone conference, video
conference or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and such participation in a
meeting by such means shall constitute presence in person at the meeting.
 
6.8 Managers Have No Exclusive Duty to Company. No Manager shall be required to
manage the Company as the Manager's sole and exclusive function and any Manager
may engage in other business and investment activities in addition to those
relating to the Company. Neither the Company nor any Interest Holder shall have
any right, solely by virtue of this Agreement or its relationship to a Manager
or the Company, to share or participate in any such other investments or
activities of such Manager or to the income or proceeds derived therefrom. No
Manager shall have an obligation to disclose any such other investments or
activities to the Board and the Interest Holders unless it is competitive with
or otherwise actually or potentially adversely affects the business or property
of the Company.
 
6.9. Resignation. A Manager may resign as a Manager at any time by giving at
least fifteen (15) days' written notice of his resignation to all the Members.
The resignation of a Manager shall take effect upon receipt of written notice
thereof or at such later time as shall be specified in such written notice; and,
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective. The resignation of any Manager who is also a
Member shall not affect such Manager’s rights as a Member and shall not by
itself cause a dissolution of the Company under Section IX.
 
 
27

--------------------------------------------------------------------------------

 
 
6.10. Removal. A Manager may be removed, with or without cause, on fifteen (15)
days' written notice by the affirmative vote of a Majority in Interest of the
Members, without liability or obligation except as may be provided in any
written contract between such Manager and the Company, provided such contract
has been approved by the Members as provided herein.
 
6.11. Vacancies. Unless and until filled by a Majority in Interest of the
Members, any vacancy in the Board, however occurring, including a vacancy
resulting from an enlargement of the Board, may be filled by vote of a majority
of the Managers then in office, although less than a quorum, or by a sole
remaining Manager. A Manager elected to fill a vacancy shall be elected for the
unexpired term of his predecessor in office, and a Manager chosen to fill a
position resulting from an increase in the number of Managers shall hold office
until the next regular meeting of the Members and until his successor is elected
and qualified, or until his earlier death, resignation or removal.
 
6.12. Compensation and Expenses. The Company may enter into management or
employment contracts, under such terms and conditions and providing for such
compensation as shall be approved by the Members as provided herein, with one or
more Managers or Interest Holders or Persons Affiliated with a Manager or an
Interest Holder.
 
6.13. Books and Records. At the expense of the Company, the Board shall keep or
cause to be kept complete and accurate books and records of the Company and
supporting documentation of transactions with respect to the conduct of the
Company's business. The books and records shall be maintained in accordance with
sound accounting practices and kept at the Company's principal place of business
or such other location or locations as the Board shall from time to time
determine. At a minimum the Company shall keep at its principal place of
business the following records:
 
6.13.1 A current list of the full name and last known business, residence, or
mailing address of each Member and each Manager;
 
6.13.2 A copy of the initial Articles and all amendments thereto and
restatements thereof;
 
6.13.3 Copies of the Company's federal, state, and local income tax returns and
reports, if any, for the three most recent fiscal years;
 
6.13.4 Copies of this Agreement and all amendments hereto or restatements
hereof, including any prior operating agreements no longer in effect;
 
6.13.5 Copies of any documents relating to a Member's obligation to contribute
cash, property, or services to the Company;
 
6.13.6 Copies of any financial statements of the Company for the three most
recent fiscal years; and
 
 
28

--------------------------------------------------------------------------------

 
 
6.13.7 Copies of minutes of all meetings of the Members and the Managers and all
written consents obtained from Members and Managers for actions taken by Members
and Managers without a meeting.
 
6.14. Access to Books and Records. Upon written request to the Board, each
Member shall have the right, during normal business hours, to inspect and copy,
at the Member's expense, the Company's books and records.
 
6.15. Returns and Other Elections. The Board shall cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business. All elections permitted to be
made by the Company under federal or state laws shall be made by the Board in
its sole discretion.
 
6.16. Fiscal Year. The annual accounting period of the Company shall be its
Fiscal Year. The Company's Fiscal Year shall be selected by the Board, subject
to the requirements and limitations of the Code.
 
6.17. Reports. Within seventy-five (75) days after the end of each Fiscal Year
of the Company, the Board shall cause to be sent to each Person who was a Member
at any time during the Fiscal Year then ended a complete accounting of the
affairs of the Company for the Fiscal Year then ended. In addition, within
seventy-five (75) days after the end of each Fiscal Year of the Company, the
Board shall cause to be sent to each Person who was an Interest Holder at any
time during the Fiscal Year then ended, that tax information concerning the
Company which is necessary for preparing the Interest Holder's income tax
returns for that year. At the request of any Member, and at the Company's
expense, the Board shall cause an audit of the Company's books and records to be
prepared by independent accountants chosen by a Majority in Interest of the
Members of the Company requesting the audit for the period requested by the
Member.
 
6.18. Tax Matters Partner. Anthony Sheesley shall be the Company's tax matters
partner (“Tax Matters Partner”) unless the Members designate another person to
serve in this capacity. The Tax Matters Partner shall have all powers and
responsibilities provided in Code Section 6221, et seq. The Tax Matters Partner
shall keep all Members informed of all notices from government taxing
authorities which may come to the attention of the Tax Matters Partner. The
Company shall pay and be responsible for all reasonable third-party costs and
expenses incurred by the Tax Matters Partner in performing those duties. A
Member shall be responsible for any costs incurred by the Member with respect to
any tax audit or tax-related administrative or judicial proceeding against such
Member, even though it relates to the Company. The Tax Matters Partner shall not
compromise any dispute with the Internal Revenue Service without the approval of
a Majority in Interest of the Members.
 
6.20 Management Fee. The Company shall not be required to pay a management fee
to any Manager for its duties as a Manager of the Company, but shall be required
to reimburse each Manager for all out-of-pocket expenses reasonably incurred in
the performance of such Manager’s duties hereunder during each tax year.
 
 
29

--------------------------------------------------------------------------------

 
 
6.21 Chairman of the Board. The Chairman of the Board, if any, shall preside as
chairman at meetings of the Members and the Board. He shall, in addition, have
such other duties as the Board may prescribe that he perform.
 
Section VII
 
Members
 
7.1. Meetings. Unless otherwise prescribed by the Act, meetings of the Members
may be called, for any purpose or purposes, by the Chairman, by any Manager or
by a Majority in Interest of the Members.
 
7.2. Place of Meetings. Whoever calls the meeting may designate any place,
either within or outside the State of Arizona, as the place of meeting for any
meeting of the Members.
 
7.3. Notice of Meetings. Except as provided in this Agreement, written notice
stating the date, time, and place of the meeting, and the purpose or purposes
for which the meeting is called, shall be delivered not less than three (3) nor
more than fifty (50) days before the date of the meeting, either personally or
by mail, facsimile, or overnight or next-day delivery services by or at the
direction of the Board or the person or persons calling the meeting, to each
Member entitled to vote at such meeting. If mailed, such notice shall be deemed
to be delivered two (2) days after deposited in the United States mail, postage
prepaid, addressed to the Member at its, his or her address as it appears on the
books of the Company. If transmitted by way of facsimile, such notice shall be
deemed to be delivered on the date of such facsimile transmission to the fax
number, if any, for the respective Member which has been supplied by such Member
to the Board and identified as such Member's facsimile number. If transmitted by
overnight or next-day delivery, such notice shall be deemed to be delivered on
the next business day after deposit with the delivery service addressed to the
Member at its address as it appears on the books of the Company. When a meeting
is adjourned to another time or place, notice need not be given of the adjourned
meeting if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless the adjournment is for more than thirty (30) days.
At the adjourned meeting the Company may transact any business which might have
been transacted at the original meeting.
 
7.4. Meeting of All Members. If all of the Members shall meet at any time and
place, including by conference telephone call, either within or outside of the
State of Arizona, and consent to the holding of a meeting at such time and
place, such meeting shall be valid without call or notice.
 
7.5. Record Date. For the purpose of determining Members entitled to notice of
or to vote at any meeting of Members or any adjournment thereof, the date on
which notice of the meeting is mailed shall be the record date for such
determination of Members. When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Section, such
determination shall apply to any adjournment thereof, unless notice of the
adjourned meeting is required to be given pursuant to Section 7.3.
 
7.6. Quorum. A Majority in Interest of the Members, represented in person or by
proxy, shall constitute a quorum at any meeting of Members, provided that a
minimum of one Member other than a single Member who holds a Majority in
Interest is present. Business may be conducted once a quorum is present.
 
 
30

--------------------------------------------------------------------------------

 
 
7.7. Voting Rights of Members. Each Member shall be entitled to vote based on
its Percentage Interest. If all or a portion of Shares is transferred to an
assignee who does not become a Member, the Member from whom the Shares are
transferred shall no longer be entitled to vote the Shares transferred nor shall
the transferred Shares be considered outstanding for any purpose pertaining to
meetings or voting. No withdrawn Member shall be entitled to vote nor shall such
Member's Shares be considered outstanding for any purpose pertaining to meetings
or voting.
 
7.8. Manner of Acting. Unless otherwise provided in the Act, the Articles, or
this Agreement, the affirmative vote of a Majority in Interest of the Members at
a meeting at which a quorum is present shall be the act of the Members.
 
7.9. Proxies. At all meetings of Members, a Member may vote in person or by
proxy executed in writing by the Member or by a duly authorized
attorney-in-fact. Such proxy shall be filed with the Board before or at the time
of its exercise. No proxy shall be valid after eleven (11) months from the date
of its execution, unless otherwise provided in the proxy.
 
7.10. Action by Members without a Meeting. Any action required or permitted to
be taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken,
circulated to all the Members with an explanation of the background and reasons
for the proposed action, signed by the Members having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Shares entitled to vote thereon were present and voted. Any
such written consents shall be delivered to the Board of the Company for
inclusion in the minutes or for filing with the Company records. Action taken by
written consent under this Section shall be effective on the date the required
percentage or number of the Members have signed and delivered the consent to the
Board, unless the consent specifies a different effective date. The record date
for determining Members entitled to take action without a meeting shall be the
date the written consent is circulated to the Members. Prompt notice of the
taking of the member action without a meeting by less than unanimous consent
shall be given to those Members who have not consented in writing. Any action
taken pursuant to such written consent of the Members shall have the same force
and effect as if taken by the Members at a meeting thereof.
 
7.11. Telephonic Communication. Members may participate in and hold a meeting by
means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in
person, except where the Member participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
 
7.12. Waiver of Notice. When any notice is required to be given to any Member, a
waiver thereof in writing signed by the Person entitled to such notice, whether
before, at, or after the time stated therein, shall be equivalent to the giving
of such notice.
 
 
31

--------------------------------------------------------------------------------

 
 
7.13 Names and Addresses of Members. The names and addresses of the Members and
number of Shares held by each Member are listed on Exhibit A attached hereto,
which Exhibit A shall be updated from time to time by the Board without the
consent of the Members to reflect additional Members and Substitute Members.
 
7.14 Voting Agreement.
 
7.14.1 Common Shares and Preferred Shares.
 
7.14.1.1 The Common Members each agree to hold all Shares of the Company
registered in their respective names or beneficially owned by them as of the
date hereof and any and all other securities of the Company legally or
beneficially acquired by each of the Common Members after the date hereof
(hereinafter collectively referred to as the “Common Member Shares”) subject to,
and to vote the Common Member Shares in accordance with, the provisions of this
Agreement.
 
7.14.1.2 The Preferred Members each agree to hold all Shares of the Company
(including but not limited to all Common Shares issued in exchange for or upon
conversion of the Series A Preferred Shares) registered in their respective
names or beneficially owned by them as of the date hereof and any and all other
securities of the Company legally or beneficially acquired by each of the
Preferred Members after the date hereof (hereinafter collectively referred to as
the “Investor Shares”) subject to, and to vote the Investor Shares in accordance
with, the provisions of this Agreement. The Common Member Shares and the
Investor Shares are sometimes referred to as “Subject Shares.”
 
7.14.2 Election of Managers. On all matters relating to the election of Managers
of the Company, the Common Members and the Preferred Members agree to vote all
Subject Shares held by them (or the holders thereof shall consent pursuant to an
action by written consent of the holders of Shares of the Company) so as to
elect members of the Board as follows:
 
7.14.2.1 At each election of Managers in which the holders of Common Shares and
holders of Series A Preferred Shares, voting together as a single class, or
separately as individual classes, are entitled to elect Managers of the Company,
the Common Members and the Preferred Members shall vote the Subject Shares held
by them so as to elect (A) four (4) individuals designated by the Common Members
and (B) one (1) individual designated by the Preferred Members, to the Board.
Any vote taken to remove any Manager elected pursuant to this Section 7.14 or to
fill any vacancy created by the resignation, removal or death of a Manager
elected pursuant to this Section 7.14, shall also be subject to the provisions
of this Section 7.14.
 
7.14.2.2 None of the parties hereto and no officer, director, stockholder,
partner, employee or agent of any party makes any representation or warranty as
to the fitness or competence of the designee of any party hereunder to serve on
the Board by virtue of such party’s execution of this Agreement or by the act of
such party in voting for, nominating or designating such designee pursuant to
this Agreement.
 
The provisions of this Section 7.14 shall terminate upon the conversion of the
Series A Preferred Shares to Common Shares pursuant to Section 4.3 hereof.
 
 
32

--------------------------------------------------------------------------------

 
 
Section VIII
 
Transfers and Withdrawals
 
8.1. Transfers. Except as otherwise provided in this Section VIII (and except
for Exempt Transfers to which this Section 8.1 does not apply), no Member or
Interest Holder may Transfer all, or any portion of, or any interest or rights
in, the Shares owned by such Member or Interest Holder, without the prior
written consent of a Majority in Interest of the Members, which consent may be
withheld in the Members' sole and absolute discretion. Any sale or foreclosure
of a security interest will itself constitute a Transfer independent of the
grant of security. Each Member hereby acknowledges the reasonableness of this
prohibition in view of the purposes of the Company and the relationship of the
Members. The Transfer of any Shares in violation of the prohibition contained in
this Section VIII shall be deemed invalid, null, and void, and of no force or
effect. Any Person to whom Shares are attempted to be transferred in violation
of this Section VIII shall not be entitled to vote the Shares on matters coming
before the Members, participate in the management of the Company, act as an
agent of the Company, receive allocations or distributions from the Company, or
have any other rights in or with respect to the Shares.
 
8.2. Withdrawal. Except as otherwise provided in this Agreement, no Member shall
have the right or power to Withdraw from the Company. Any such Withdrawal shall
constitute a material breach of this Agreement and the Company shall have the
right to recover damages from the withdrawn Member and to offset the damages
against any amounts otherwise distributable to such Member under this Agreement.
 
8.3. Right of First Refusal.
 
8.3.1 If an Interest Holder (individually, a “Transferor”) receives a bona fide
written offer (the “Transferee Offer”) from any Person (a “Transferee”) to
purchase all or any portion of, or any interest or rights in, the Transferor's
Shares for a purchase price denominated and payable in United States dollars,
then, prior to any Transfer of the Transferor’s Shares, the Transferor shall
give the Board and the other Members (the “Remaining Members”) written notice
(the “Transfer Notice”) containing each of the following:
 
8.3.1.1 the Transferee's identity;
 
8.3.1.2 a true and complete copy of the Transferee Offer; and
 
8.3.1.3 the Transferor's offer (the “Offer”) to sell the Transferor’s Shares to
the Company, or if the Company does not accept the Offer, to the Remaining
Members, for a total price equal to the price set forth in the Transferee Offer
(the “Transfer Purchase Price”), which shall be payable in accordance with the
payment terms set forth in the Transferee Offer.
 
8.3.2 The Offer to the Company shall be and remain irrevocable for a period (the
“Company Offer Period”) ending at 11:59 P.M. local time at the Company's
principal office, on the thirtieth (30th) day following the date the Transfer
Notice is given to the Company. At any time during the Company Offer Period, the
Company may, by the vote of a Majority in Interest of the Remaining Members,
accept the offer by giving written notice of its acceptance. The Transferor
shall not be deemed a Member for the purpose of the vote on whether the Company
shall accept the Offer. If the Company accepts the Offer, then the Company shall
fix a closing date for the purchase, which shall not be more than ninety (90)
days after the expiration of the Company Offer Period.
 
 
33

--------------------------------------------------------------------------------

 
 
8.3.3 If the Company rejects the Offer or fails to accept the Offer (within the
time and in the manner specified in this Section), then the Transferor shall
offer to sell the Transferor’s Shares to the Remaining Members for the Transfer
Purchase Price, which shall be payable in accordance with the payment terms set
forth in the Transferee Offer.
 
8.3.4 The Offer shall be and remain irrevocable for a period (the “Member Offer
Period”) ending at 11:59 P.M. local time at the Company's principal office, on
the thirtieth (30th) day following the date the Company Offer expired. At any
time during the Member Offer Period, any Remaining Member may accept the offer
by notifying the Transferor in writing that the Remaining Member intends to
purchase all, but not less than all, of the Transferor’s Shares. If two (2) or
more Remaining Members desire to accept the Offer, then, in the absence of an
agreement between or among them, each such Remaining Member shall purchase the
Transferor’s Shares in the proportion that his respective Percentage Interest
bears to the total Percentage Interests of all of the Remaining Members who
desire to accept the Offer. If one or more Remaining Members accept the Offer,
then the parties shall fix a closing date for the purchase, which shall not be
more than ninety (90) days after the expiration of the Member Offer Period.
 
8.3.5 If no Remaining Member accepts the Offer (within the time periods and in
the manner specified in this Section), then the Transferor shall be free for a
period (the “Free Transfer Period”) of thirty (30) days after the expiration of
the Member Offer Period to Transfer the Transferor’s Shares to the Transferee,
for the same or greater price and on the same terms and conditions as set forth
in the Transfer Notice. The Transfer shall be subject, however, to the
Conditions of Transfer contained in Section 8.5. If the Transferor does not
Transfer the Transferor’s Shares within the Free Transfer Period, the
Transferor's right to Transfer the Transferor’s Shares pursuant to this Section
shall cease and terminate.
 
8.3.6 Any Transfer by the Transferor after the last day of the Free Transfer
Period or without strict compliance with the terms, provisions, and conditions
of this Section and the other terms, provisions, and conditions of this
Agreement, shall be null and void and of no force or effect.
 
8.4 Option on Death or Bankruptcy. On the death, bankruptcy, or similar event
described in Section 29-733(4) or (5) of the Act (whether voluntary or
involuntary) of a Member or Interest Holder, the Member or Interest Holder (or
if an individual, such Person's estate) shall offer, or shall automatically be
deemed to have offered, to sell the Member's or Interest Holder's Shares to the
Company or its nominee. Upon the approval of a Majority in Interest of the
Members other than the offering Member, the Company or its nominee shall have
the right and option, within seventy-five (75) days after the Members' actual
knowledge of the death, bankruptcy, or similar event, to acquire the Shares, for
the purchase price and on the terms set forth in Exhibit B attached hereto and
made a part hereof. If the Shares are not purchased by the Company or its
nominee, the Shares shall be transferred to the assignee of the Shares but shall
remain fully subject to and bound by the terms of this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
8.5 Conditions of Transfer. After satisfying the other restrictions contained in
Section VIII, a Person may Transfer all or any portion of or any interest or
rights in the Person's Shares only after the following conditions (“Conditions
of Transfer”) are satisfied:
 
8.5.1 A duly executed and acknowledged written instrument of assignment is filed
with the Company;
 
8.5.2 The transferee agrees to be bound by the terms and conditions of this
Agreement, including without limitation the provisions of this Section VIII;
 
8.5.3 The Managers, Members, and the Company are reimbursed prior to the
Transfer for any reasonable expenses incurred in connection with such Transfer.
(There shall be no reimbursement for appraisal costs as allocated between the
Company and the offering Member pursuant to Section 8.4 and Exhibit “B”. In any
event, all reasonable expenses shall not exceed $12,000.);
 
8.5.4 The transferor and transferee agree in writing to indemnify and hold the
Managers, Members, and the Company harmless for, from, and against, any loss,
liability, claim, or expense arising out of the Transfer;
 
8.5.5 The Transfer will not cause a termination of the Company under Section 708
of the Code; provided, however, that the requirement of this Subsection 8.5.5
shall be waived if the Company receives the written opinion of its attorney that
such termination will not have a material adverse effect on the Company or its
Interest Holders; and
 
8.5.6 The Transfer will not require registration of the Shares under any
applicable federal or state securities laws.
 
8.6 No Transfer of Membership Rights. The Transfer of Shares shall not result in
the Transfer of any of the Transferring Member's Membership Rights, other than
the Interest represented by the Shares, if any, and unless the transferee is
admitted as a Member pursuant to Section VIII of this Agreement, the transferee
shall only be entitled to receive, to the extent transferred, the share of
distributions, including distributions representing the return of contributions,
and the allocation of Profits and Losses (and other items of income, gain, or
deduction), to which the Transferring Member would have otherwise been entitled
with respect to the Transferring Member's Shares. The transferee shall have no
right to participate in the management of the business and affairs of the
Company or to become or to exercise any rights of a Member.
 
8.7 Substitute and Additional Members. Notwithstanding any provision of this
Agreement to the contrary, an assignee of a Member may only be admitted as a
substitute Member (“Substitute Member”) upon the consent of the Board.
Notwithstanding the foregoing, an assignee of Shares assigned by a Member that
is also a Manager may only be admitted as a Substitute Member on the written
consent of a Majority in Interest of the non-transferring Members, which may be
withheld in the Members' sole and absolute discretion. The Company shall not
issue additional Shares without the written consent or approval of the Board and
the Series A Preferred Members as set forth in Section 4.2 (if applicable).
 
 
35

--------------------------------------------------------------------------------

 
 
8.8 Distributions on Withdrawal. Upon the occurrence of an Event of Withdrawal
with respect to a Member, the withdrawn Member shall not be entitled to receive
a withdrawal distribution, but the withdrawn Member (or the withdrawn Member's
personal representatives, successors, and assigns) shall be entitled to receive
the share of distributions, including distributions representing a return of
Capital Contributions, and the allocation of Profits and Losses, to which the
withdrawn Member otherwise would have been entitled if the Event of Withdrawal
had not occurred, during the continuation of the business of the Company and
during and on completion of winding up. If the Event of Withdrawal violated this
Agreement, the distributions paid to the withdrawn Member shall be offset by any
damages suffered by the Company or its Members as a result of the Event of
Withdrawal.
 
Section IX
 
Dissolution and Termination
 
9.1 Dissolution.
 
9.1.1 Events of Dissolution. The Company will be dissolved upon the occurrence
of any of the following events:
 
9.1.1.1 Upon the written consent of a Majority in Interest of the Members;
 
9.1.1.2 Upon the entry of a decree of dissolution under Section 29-785 of the
Act or an administrative dissolution under Section 29-786 of the Act;
 
9.1.1.3 Upon the sale or other disposition of all or substantially all of the
Company's assets and receipt by the Company of the proceeds therefrom; or
 
9.1.1.4 Upon the occurrence of an Event of Withdrawal of the last remaining
Member, unless within 90 days all assignees of Shares in the Company consent in
writing to admit at least one Member pursuant to A.R.S. Section 29-731(B)(4) to
continue the business of the Company.
 
9.2 Distributions and Other Matters. The Company shall not terminate until its
affairs have been wound up and its assets distributed as provided herein.
Promptly upon the dissolution of the Company, the Board shall cause a Notice of
Winding Up to be executed and filed with the Arizona Corporation Commission in
accordance with Section 29-781 of the Act, and the Board shall liquidate the
assets of the Company and apply and distribute the proceeds of such liquidation,
or distribute the Company's assets in kind, as follows and in the following
order:
 
9.2.1 Ordinary Debts. To payment of the debts and liabilities of the Company,
including debts owed to Interest Holders or Managers, in the order of priority
provided by law; provided that the Company shall first pay, to the extent
permitted by law, liabilities with respect to which any Interest Holder or
Manager is or may be personally liable;
 
 
36

--------------------------------------------------------------------------------

 
 
9.2.2 Reserves. To the setting up of such reserves as the Board may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company arising out of or in connection with the Company business; and
 
9.2.3 Distributions. The balance of the proceeds shall be distributed to the
Interest Holders in accordance with Section 5.5, as applicable, but in any
event, in accordance with the positive balance in their Capital Accounts,
determined as though all of the Company assets were sold for cash at their fair
market value as of the date of distribution. Any such distributions shall be
made in accordance with the timing requirements of Treasury Regulation Section
1.704-1(b)(2)(ii)(b)(2).
 
9.3 Deficit Capital Accounts. Notwithstanding anything to the contrary in this
Agreement, if any Interest Holder's Capital Account has a deficit balance
(taking into account all contributions, distributions, and allocations for the
year in which a liquidation occurs), the Interest Holder shall not be obligated
to make any contribution to the capital of the Company and the negative balance
of such Interest Holder's Capital Account shall not be considered a debt owed by
the Interest Holder to the Company or to any other person for any purpose
whatsoever.
 
9.4 Rights of Interest Holders—Distributions of Property. Except as otherwise
provided in this Agreement, each Interest Holder shall look solely to the assets
of the Company for the return of his or her Capital Contribution and shall have
no right or power to demand or receive property other than cash from the
Company. No Interest Holder shall have priority over any other Interest Holder
for the return of its, his or her Capital Contributions, distributions, or
allocations.
 
9.5 Articles of Termination. When all the assets of the Company have been
distributed as provided herein, the Board shall cause Articles of Termination to
be executed and filed as required by the Act.
 
Section X
 
Other Interests of an Interest Holder or a Manager
 
10.1 Other Interests Permitted. Subject to the covenants and restrictions set
forth in Section 10.2 below, any Interest Holder or any Manager may engage in or
possess interests in other business ventures of every nature and description,
independently or with others. Neither the Company nor any Interest Holder or
Manager shall have any right to any independent ventures of any other Interest
Holder or Manager or to the income or Profits derived therefrom. The fact that
an Interest Holder or a Manager, a member of his or her Family, or an Affiliate
is employed by, or owns, or is otherwise directly or indirectly interested in or
connected with, any person, firm, or corporation employed or retained by the
Company to render or perform services, including without limitation, management,
contracting, mortgage placement, financing, brokerage, or other services, or
from whom the Company may buy property or merchandise, borrow money, arrange
financing, or place securities, or may lease real property to or from the
Company, shall not prohibit the Company from entering into contracts with or
employing that person, firm, or corporation or otherwise dealing with him or it,
and neither the Company nor any of the Interest Holders or Managers as such
shall have any rights in or to any income or Profits derived therefrom provided
that the transaction or agreement is approved as provided in Section 6.4.
 
 
37

--------------------------------------------------------------------------------

 
 
10.2 Non-Competition/Non-Disclosure/Non-Solicitation Provisions.
 
10.2.1 Acknowledgments by Members. All of the Members acknowledge that each
Member will occupy a position of trust and confidence in the Company and will
become familiar with the following, any and all of which constitute
“Confidential Information” of the Company:
 
10.2.1.1 Any and all trade secrets concerning the business and affairs of the
Company, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing and distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures and
architectures (and related processes, formulae, compositions, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information of the Company and any other information, however documented, of
the Company that is a trade secret within the meaning of the Arizona Trade
Secrets Act;
 
10.2.1.2 Any and all information concerning the businesses and affairs of the
Company, which includes historical financial statements, financial projections
and budgets, historical and budget sales, capital spending, budgets and plans,
the names and backgrounds of key personnel, personnel training and techniques
and materials, however documented; and
 
10.2.1.3 Any and all notes, analysis, compilations, studies, summaries and other
material prepared by or for the Company.
 
The Members agree that the provisions of this Section 10.2 are reasonable and
necessary to protect and preserve the Company's business activities and the
Company would be irreparably if any of the Members were to breach such covenants
set forth herein.
 
10.2.2 Confidential Information. The Members acknowledge and agree that all
Confidential Information known or obtained by each Member, whether before or
after the date hereof, is the property of the Company. Therefore, each Member
agrees that it will not, at any time, disclose to any unauthorized persons, or
use for his or her own account or for the benefit of any third party, any
Confidential Information, whether the Member has such information in Member's
memory or embodied in writing or other physical form, without the Board’s
written consent, unless and to the extent that such information ceases to be
Confidential Information because it is or it becomes generally known to and
available for use of the public other than as a result of the Member's fault or
the fault of any other person bound by a duty of confidentiality to the Company.
Each Member agrees to deliver to the Company all documents, memoranda, notes,
plans, records, reports, and any other documentation, models, components,
devices, or computer software or hardware, whether embodied in a disc or in
other form (and all copies of all of the foregoing) relating to the business,
operations or affairs of the Company and any other Confidential Information that
the Member may possess or have under the Member's control at such time as the
Member withdraws from the Company.
 
 
38

--------------------------------------------------------------------------------

 
 
10.2.3 Preferred Member’s Non-Compete and Non-Solicitation Covenants. During the
period commencing on the date hereof and continuing until the Option expires or
is terminated, Preferred Member agrees that it will not, without the approval of
the Board, make any investment in, or enter into any sales contract with, any
entity whose revenues from the sales of hosted IP PBX services to businesses via
direct sales in the states of Colorado, Minnesota, or Oregon represent 8% or
more of such entity’s revenues. Preferred Member also agrees that, (i) except
pursuant to the exercise of the Option, during the time it is a member of the
Company and for one year after its withdrawal as a member of the Company,
Preferred Member will not, directly or indirectly, either for itself or for any
other person, induce or attempt to induce any employee or independent contractor
of the Company to leave the employ or services of the Company and (ii) during
such time as a representative of Preferred Member serves on the Board and for
one year after Preferred Member ceases to have a representative serving on the
Board, Preferred Member will not, for the purpose of selling hosted IP PBX
services to businesses in Colorado, Minnesota, or Oregon, solicit business from
any person or entity that is a customer of the Company on, or that was a
customer of the Company within six (6) months before, the date on which
Preferred Member ceases to have a representative on the Board.
 
10.2.4 Founders’ Non-Compete and Non-Solicitation Covenants.
 
10.2.4.1. Each of Mr. Menard, Mr. Paulsen, and Mr. Sheesley (each a “Founder”
and collectively, the “Founders”) agrees that during the period of such
Founder’s employment with the Company and for one year after termination
thereof, such Founder will not:
 
(i) recruit or solicit, offer employment to, or employ, any person who is an
employee or independent contractor of the Company on, or was an employee or
independent contractor of the Company within six (6) months before, the date of
termination of such Founder’s employment with the Company, or
 
(ii) work for, or solicit or accept business from, any person or entity that is
a customer of the Company on, or was a customer of the Company within six (6)
months before, the date of termination of such Founder’s employment, or
 
(iii) compete with the Company anywhere in the United States in the business of
hosted IP PBX services for businesses.
 
10.2.4.2. Each Founder agrees that he will not engage in the activities
prohibited in clauses (i), (ii) and (iii) above, directly or indirectly (by
being associated with any person or entity as owner, partner, employee, agent,
consultant, director, officer, stockholder (other than as the owner of less than
2% of the outstanding stock of a publicly-traded corporation) or in any other
capacity or manner whatsoever). If a Founder violates any restriction contained
in this Subsection 10.2.4, the period of restriction shall be extended until a
period of one year has expired without any violation. The provisions of clauses
(i), (ii) and (iii) above will terminate effective immediately upon either (a)
the exercise of the Option, if the Founder is not offered continued employment
with the Company (or a successor entity) or if such Founder’s employment has a
material reduction in responsibilities, compensation or quantity of direct
reports within the Company compared to the employment terms in effect
immediately prior to the exercise of the Option; or (b) termination of such
Founder’s employment with the Company (or a successor entity) following the
exercise of the Option, either by the Company (or the successor entity) without
“cause” or by the Founder following a material decrease in such Founder’s
employment responsibilities, compensation or the quantity of his direct reports.
 
 
39

--------------------------------------------------------------------------------

 
 
10.2.5 Elliott’s Non-Compete and Non-Solicitation Covenants.
 
10.2.5.1 Mr. Isaac Elliott agrees that during the period he provides part-time
consulting services to the Company and for one year after termination thereof,
he will not recruit or solicit, offer employment to, or employ, any person who
was an employee or independent contractor of the Company on, or within six (6)
months before, the termination of his engagement with the Company.
 
10.2.5.2 If Mr. Elliott violates any restriction contained in this Subsection
10.2.5, the period of restriction shall be extended until a period of one year
has expired without any violation. The provisions of this Subsection 10.2.5 will
terminate effective immediately upon either (a) the exercise of the Option, if
Mr. Elliott is not offered continued engagement with the Company (or a successor
entity) or if such engagement has a material reduction in responsibilities,
compensation or quantity of direct reports within the Company compared to the
engagement terms in effect immediately prior to the exercise of the Option; or
(b) termination of Mr. Elliott’s engagement with the Company (or a successor
entity) following the exercise of the Option, either by the Company (or the
successor entity) without “cause” or by Mr. Elliott following a material
decrease in Mr. Elliott’s responsibilities, compensation or the quantity of his
direct reports.
 
10.2.5.3 In addition, if at any time during Mr. Elliott’s engagement with the
Company, Mr. Elliott is offered the opportunity to be employed by, or consult
to, or serve as an officer or director or advisory board member to, any person
or entity that competes with the Company directly or indirectly anywhere in the
United States in the business of hosted IP PBX services for businesses and Mr.
Elliott plans to accept such offer, Mr. Elliott shall provide prompt notice to
the Company of such fact, whereupon the Company may remove Mr. Elliott from the
Board, or as an officer, or may otherwise restrict Mr. Elliott’s access to
confidential and proprietary information of the Company.
 
10.2.5.4. In the event Mr. Elliott commences working more than 35 hours per week
for the Company, the provisions of this Subsection 10.2.5 shall terminate and
Mr. Elliott shall be subject to the restrictions of subsection 10.2.4 as if he
were a “Founder” subject to the restrictions of Subsection 10.2.4.
 
10.2.6 Remedies. If any Member breaches any of the provisions of this Section
10.2, the Company will be entitled to all of the following remedies:
 
10.2.6.1 The Company will be entitled to offset any and all amounts then-owing
by the Company to the withdrawing Member against any damages resulting from the
Member’s violation of this Section 10.2.
 
 
40

--------------------------------------------------------------------------------

 
 
10.2.6.2 The Company will have rights to damages and any rights to obtain
injunctive or equitable relief to restrain any breach or threatened breach of
this Section 10.2, or otherwise to specifically enforce the provisions of this
Section 10.2, it being understood that money damages alone would be inadequate
to compensate the Company and the remaining Members for such breach.
 
10.2.6.3 The rights and remedies of the parties to this Agreement are cumulative
and not alternative.
 
Section XI
 
Indemnity
 
11.1 Indemnity Rights. To the fullest extent permitted by applicable law, the
Company shall indemnify and hold harmless each Manager, Interest Holder, any
Affiliate of a Manager or an Interest Holder, any shareholders, members,
partners, employees, directors, officers, managers, representatives or agents of
a Manager or Interest Holder or their respective Affiliates, or any employee or
agent of the Company or its Affiliates (the “Covered Person”) who was or is a
party to or is threatened to be made a party to any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative, by reason of its, his or her actions or omissions performed or
omitted in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of authority conferred on such Covered Person by
this Agreement, or by reason of its, his or her actions or omissions performed
or omitted in good faith while serving at the request of the Company as a
director, officer, manager, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, and in a manner
reasonably believed to be within the scope of authority conferred on such
Covered Person, against expenses, including reasonable attorneys' fees, and
against judgments, fines, and amounts paid in settlement actually and reasonably
incurred by it, him or her in connection with such action, suit, or proceeding;
provided that the acts of such Covered Person were not committed with fraud,
gross negligence or willful misconduct, and, with respect to any criminal action
or proceeding, such Covered Person had no reasonable cause to believe his or her
conduct was unlawful; provided further, that, any indemnity under this Section
11.1 shall be provided out of and to the extent of Company assets only, and no
Covered Person shall have any personal liability or any obligation to make any
Capital Contribution on account thereof. The termination of any action, suit, or
proceeding by judgment, order, settlement, or conviction, or upon a plea of no
contest or its equivalent, shall not, in and of itself, create a presumption
that the Covered Person acted with gross negligence or willful misconduct, or
with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.
 
11.2 Notice and Defense. Any Covered Person who is or may be entitled to
indemnification hereunder shall give timely written notice to the Board that a
claim has been or is about to be made against it, him or her, shall permit the
Company to defend it, him or her through legal counsel of the Company’s own
choosing, and shall cooperate with the Company in defending against the claim.
The Board (or, in the event a Manager is seeking indemnity, a majority of the
other Managers), shall have the sole power and authority to determine the terms
and conditions of any settlement of the claim.
 
 
41

--------------------------------------------------------------------------------

 
 
11.3 Expenses. The to the fullest extent permitted by applicable law, the
Company shall advance from time to time expenses (including reasonable
attorneys’ fees and disbursements) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding prior to the final disposition of such
claim, demand, action, suit or proceeding upon receipt by the Company of a
written undertaking by or on behalf of the Covered Person to repay such amount
if it shall be finally determined that the Covered Person is not entitled to be
indemnified as authorized in Section 11.1.
 
11.4 Other Sources. The indemnification provided for herein shall apply only in
the event, and to the extent that, the Covered Person is not entitled to
indemnification, or other payment, from any other source (including insurance),
and the Company's indemnity obligations hereunder shall be in excess of any
indemnification or other payment provided by such other source.
 
11.5 Survival. The indemnification provided for herein shall continue as to a
Covered Person who has ceased to serve in such capacity and shall inure to the
benefit of the successors, heirs, executors, and administrators of such Covered
Person.
 
Section XII
 
Miscellaneous
 
12.1 Notices. Any notice, demand, offer, or other communication which any person
is required or may desire to give to any other person shall be delivered in
person or by United States mail, facsimile, or overnight or next-day delivery
service. If mailed, such notice shall be deemed to be delivered two (2) days
after deposited in the United States mail, postage prepaid, addressed to the
person at his or her address as it appears on the books of the Company. If
transmitted by way of facsimile, such notice shall be deemed to be delivered on
the date of such facsimile transmission to the fax number, if any, for the
Person which has been supplied by such Person and identified as such Person's
facsimile number. If transmitted by overnight or next-day delivery, such notice
shall be deemed to be delivered on the next business day after deposit with the
delivery service addressed to the Person at its, his or her address as it
appears on the books of the Company.
 
12.2 Bank Accounts. All funds of the Company shall be deposited in a bank
account or accounts opened in the Company's name. The Board shall determine the
institution or institutions at which the accounts will be opened and maintained,
the types of accounts, and the Persons who will have authority with respect to
the accounts and the funds therein.
 
12.3 Partial Invalidity. The invalidity of any portion of this Agreement will
not affect the validity of the remainder hereof.
 
 
42

--------------------------------------------------------------------------------

 
 
12.4 Governing Law; Parties in Interest. This Agreement will be governed by and
construed according to the laws of the State of Arizona without regard to
conflicts of law principles, and it will bind and inure to the benefit of the
heirs, successors, assigns, and personal representatives of the parties.
 
12.5 Amendment. This Agreement may only be amended, restated, or revoked by the
consent of a Majority in Interest of the Members.
 
12.6 Execution in Counterparts. This Agreement may be executed in counterparts,
all of which taken together shall be deemed one original.
 
12.7 Titles and Captions. All article, section, or paragraph titles or captions
contained in this Agreement are for convenience only and are not deemed part of
the context thereof.
 
12.8 Pronouns and Plurals. All pronouns and any variations thereof are deemed to
refer to the masculine, feminine, neuter, singular, or plural as the identity of
the Person or Persons may require.
 
12.9 Waiver of Action for Partition. The Board and each of the Interest Holders
irrevocably waives any right that it, he or she may have to maintain any action
for partition with respect to any of the Company Property.
 
12.10 Entire Agreement. This Agreement contains the entire understanding among
the parties, and supersedes any prior understandings and agreements between or
among them with respect to the subject matter hereof.
 
12.11 Estoppel Certificate. Each Member shall, within ten (10) days after
written request by any Member or a Manager, deliver to the requesting Person a
certificate stating, to the Member's knowledge, that: (a) this Agreement is in
full force and effect; (b) this Agreement has not been modified except by any
instrument or instruments identified in the certificate; and (c) there is no
default hereunder by the requesting Person, or if there is a default, the nature
and extent thereof.
 
Section XIII
 
Arbitration
 
If the parties are unable to resolve any dispute arising out of this Agreement
either during or after its term informally, including the question as to whether
any particular matter is arbitrable, the parties agree to submit the matter to
binding arbitration. In the event the parties have not agreed upon an arbitrator
within twenty (20) days after a party has demanded arbitration, a party may file
a demand for arbitration with the Denver regional office of the American
Arbitration Association (“AAA”), and a single arbitrator shall be appointed in
accordance with the then existing Commercial Arbitration Rules of the AAA.
Discovery may be conducted either upon mutual consent of the parties, or by
order of the arbitrator upon good cause being shown. In ruling on motions
pertaining to discovery, the arbitrator shall consider that the purpose of
arbitration is to provide for the efficient and inexpensive resolution of
disputes, and the arbitrator shall limit discovery whenever appropriate to
insure that this purpose is pre-served. The dispute among the parties shall be
submitted for determination within sixty (60) days after the arbitrator has been
selected. The decision of the arbitrator shall be rendered within thirty (30)
days after the conclusion of the arbitration hearing. The decision of the
arbitrator shall be in writing and shall specify the factual and legal basis for
the decision. Upon stipulation of the parties, or upon a showing of good cause
by a party, the arbitrator may lengthen or shorten the time periods set forth
herein for conducting the hearing or for rendering a decision. The decision of
the arbitrator shall be final and binding upon the parties. Judgment to enforce
the decision of the arbitrator, whether for legal or equitable relief, may be
entered in any court having jurisdiction thereof, and the parties hereto
expressly and irrevocably consent to the jurisdiction of the Colorado Courts for
such purpose. The arbitrator shall conduct all proceedings pursuant to the then
existing Commercial Arbitration Rules of the AAA, to the extent such rules are
not inconsistent with the provisions of this Section XIII. The Uniform Rules of
Procedure Arbitration shall not apply to any arbitration proceeding relating to
the subject matter or terms of the documents. In the event a dispute is
submitted to arbitration pursuant to this Section, the prevailing party shall be
entitled to the payment of its reasonable attorneys' fees and costs, as
determined by the arbitrator. Each of the parties shall keep all disputes and
arbitration proceedings strictly confidential, except for disclosures of
information required by applicable law or regulation.
 
 
43

--------------------------------------------------------------------------------

 
 
Section XIV
 
Agreement of Spouses of Members
 
By executing this Agreement, the spouse of each Interest Holder acknowledges and
consents to the terms and conditions of this Agreement and agrees, for himself
or herself and for the community of himself and herself and the Interest Holder,
to be bound hereby. Each spouse of an Interest Holder, for himself or herself
and the community of which he or she is a member, hereby irrevocably appoints
the Interest Holder as attorney-in-fact with an irrevocable proxy coupled with
an interest to vote on any matter to come before the Members or to agree to and
execute any amendments of this Agreement without further consent or
acknowledgment of the spouse and to execute proxies, instruments, or documents
in the spouse's name as may be required to effect the same. This power of
attorney is intended to be durable and shall not be affected by disability of
the spouse.
 
 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Managers and Members have executed this Second Amended
and Restated Operating Agreement, effective as of the date first set forth
above.
 
MANAGERS:
 

       
/s/ Issaac Elliott
   

--------------------------------------------------------------------------------

ISAAC ELLIOTT
   


       
/s/ Anthony E. Sheesley
   

--------------------------------------------------------------------------------

ANTHONY E. SHEESLEY
   




       
/s/ Robert Allan Paulsen
   

--------------------------------------------------------------------------------

ROBERT ALLAN PAULSEN
   


       
/s/ Gregory Thomas Menard
   

--------------------------------------------------------------------------------

GREGORY THOMAS MENARD
   


       
/s/ Frank Manning
   

--------------------------------------------------------------------------------

FRANK MANNING
   


COMMON MEMBERS:    
SPOUSES OF COMMON MEMBERS:
                /s/ Isaac Elliott     /s/ Kimberly Elliott

--------------------------------------------------------------------------------

ISAAC ELLIOTT    

--------------------------------------------------------------------------------

KIMBERLY ELLIOTT


        /s/ Anthony E. Sheesley     /s/ Natalia A. Sheesley

--------------------------------------------------------------------------------

ANTHONY E. SHEESLEY    

--------------------------------------------------------------------------------

NATALIA A. SHEESLEY

 

        /s /Robert Allan Paulsen     /s/ Kristin Kuelthau Paulsen

--------------------------------------------------------------------------------

ROBERT ALLAN PAULSEN    

--------------------------------------------------------------------------------

KRISTIN KUELTHAU PAULSEN


        /s/ Gregory Thomas Menard     /s/ Melinda Menard

--------------------------------------------------------------------------------

GREGORY THOMAS MENARD    

--------------------------------------------------------------------------------

MELINDA MENARD

 
 
D-1

--------------------------------------------------------------------------------

 
 
PREFERRED MEMBERS:
 
ZOOM TECHNOLOGIES, INC.
 

       
By:  /s/ Frank B. Manning
   

--------------------------------------------------------------------------------

Name: Frank B. Manning
Title: Chief Executive Officer
   

 
 
D-2

--------------------------------------------------------------------------------

 
 